    Case 13-51829          Doc 935       Filed 12/10/20        Entered 12/10/20 14:54:55             Page 1 of 77




                                        UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF CONNECTICUT
                                                Bridgeport DIVISION


    In re: TRANSWITCH CORPORATION                              §    Case No. 13-51829
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                       INTERIM TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Interim Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 11/21/2013. The
    undersigned trustee was appointed on 10/01/2018.
           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $       6,614,571.93
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                 135,656.58
                            Administrative expenses                             1,128,358.97
                            Bank service fees                                     194,893.20
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $        5,155,663.18
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
    Case 13-51829           Doc 935        Filed 12/10/20         Entered 12/10/20 14:54:55                Page 2 of 77




           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 03/19/2014 and the deadline for filing
    governmental claims was 05/20/2014. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed interim distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $30,000.00. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $30,000.00, for a
    total compensation of $30,000.002. In addition, the trustee received reimbursement for reasonable and
    necessary expenses in the amount of $3,749.50 and now requests reimbursement for expenses of $0.00 for
    total expenses of $3,749.502.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 11/29/2020                                     By: /s/ George I. Roumeliotis
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
            Case 13-51829                 Doc 935         Filed 12/10/20          Entered 12/10/20 14:54:55                      Page 3 of 77

                                                          Form 1
                                                                                                                                                Exhibit A
                                      Individual Estate Property Record and Report                                                              Page: 1

                                                       Asset Cases
Case No.:    13-51829                                                                  Trustee Name:      (410520) George I. Roumeliotis
Case Name:       TRANSWITCH CORPORATION                                                Date Filed (f) or Converted (c): 11/21/2013 (f)
                                                                                       § 341(a) Meeting Date:
For Period Ending:      11/29/2020                                                     Claims Bar Date:      03/19/2014

                                  1                              2                    3                      4                  5                    6

                          Asset Description                   Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
               (Scheduled And Unscheduled (u) Property)     Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                               Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                            Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                       and Other Costs)

    1       Uncashed checks                                      1,285.33                      0.00                                   0.00                        FA

    2       Bridge Bank Business Checking                        2,018.00                      0.00                                   0.00                        FA

    3       Bridge Bank Cash Collateral Account                20,205.00                       0.00                                   0.00                        FA

    4       TWP Brokerage Account                                4,158.00                      0.00                                   0.00                        FA

    5       Fidelity Investment 401(k) forfeiture             136,890.25                       0.00                                   0.00                        FA
            account

    6       Security Deposit with UPS                            1,300.00                      0.00                                   0.00                        FA

    7       Security Deposit with Pen-Lakehouse                  8,335.00                      0.00                                   0.00                        FA

    8       Security Deposit with Pacific Gas &                  6,320.00                      0.00                                   0.00                        FA
            Electric

    9       Interest in Munich Venture Partners Fund          257,673.00               257,673.00                              33,432.14             225,680.08

   10       Interest in Neurone Ventures II L.P.              101,436.00               101,436.00                              77,459.00                 23,977.00

   11*      Account Receivables (See Footnote)              1,732,580.00               106,742.16                             106,742.16                          FA

   12       Tax Refund                                         82,000.00                       0.00                                   0.00                        FA

   13*      Patents Copyrights & other Intellectual             Unknown                        0.00                                   0.00                        FA
            Property (See Footnote)

   14*      Office equip, furnishings supplies @ 2             80,000.00                  20,000.00                            55,560.80                          FA
            offices (See Footnote)

   15*      Inventory (See Footnote)                        1,114,026.95                       0.00                                   0.00                        FA

   16       Mask Sets (tools used by Debtor to make             Unknown                        0.00                                   0.00                        FA
            Chips)

   17       Sale of Inventory to Spectra Innovations           30,968.00                  30,968.00                            30,968.00                          FA

   18       Sale of Inventory to Spectra Innovations           15,471.00                  15,471.00                            15,471.00                          FA

   19*      eSilicon Product Fulfillment Sale (See          1,000,000.00             2,800,000.00                          3,257,552.59                       0.00
            Footnote)

   20*      Technology Resource Inc Product                   500,000.00             1,500,000.00                          1,310,526.79              189,473.21
            Fulfillment Sale (See Footnote)

   21       Sale of HSI IP                                  1,250,000.00             1,250,000.00                          1,209,000.00                           FA

   22       Sale of HSI IC                                    150,000.00               150,000.00                              75,000.00                          FA

   23       Equipment and Machinery                           200,000.00               200,000.00                                     0.00                        FA

   24*      Telecon Patents (See Footnote)                  1,000,000.00             1,000,000.00                                     0.00                        FA

   25       Chapter 5 Claims                                         1.00                      0.00                                   0.00                        FA


UST Form 101-7-TFR (5/1/2011)
            Case 13-51829                  Doc 935         Filed 12/10/20          Entered 12/10/20 14:54:55                      Page 4 of 77

                                                           Form 1
                                                                                                                                                 Exhibit A
                                       Individual Estate Property Record and Report                                                              Page: 2

                                                        Asset Cases
Case No.:    13-51829                                                                   Trustee Name:      (410520) George I. Roumeliotis
Case Name:        TRANSWITCH CORPORATION                                                Date Filed (f) or Converted (c): 11/21/2013 (f)
                                                                                        § 341(a) Meeting Date:
For Period Ending:       11/29/2020                                                     Claims Bar Date:      03/19/2014

                                   1                              2                    3                      4                  5                    6

                           Asset Description                   Petition/       Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)     Unscheduled      (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                Values               Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                        and Other Costs)

   26       Integra Technologies Preference                       2,760.80                  2,760.80                             2,760.80                          FA

   27*      RI CHORCHES VS UR HOLDINGS (ADV                           0.00              153,752.26                             153,752.26                          FA
            14-5023) (u) (See Footnote)

   28       Claim in TranSwitch LTD (u)                          Unknown                        0.00                                   0.00                        FA

   29*      Chorches vs Belcan et al (u) (See                    Unknown                        0.00                                   0.00                        FA
            Footnote)

   30*      Chorches vs Spectra (14-5022) (u) (See               Unknown                300,000.00                                     0.00                        FA
            Footnote)

   31       Corporate Shell (u)                                  Unknown                   25,000.00                                   0.00               25,000.00

   32       Scrap metal (u)                                           0.00                      0.00                             7,446.33                          FA

   33       VOID (u)                                                  VOID                     VOID         VOID                     VOID                     VOID

   34       Sale of Rights to Manufacture to TRAN                     0.00                      0.00                           100,000.00                          FA
            Semi (u)

   35*      Computershare Inc. (u) (See Footnote)               49,979.75                  49,979.75                            53,448.27                          FA

   36       Sale of Inventory to Celestica (Thailand)           15,765.61                  15,765.61                            15,765.61                          FA

   37       Interest bearing Loan to TranSwitch LTD          8,918,417.00             8,918,417.00                                     0.00                        FA
            (u)

   38       Intercompany Loan to TranSwitch LTD             45,798,073.00            45,798,073.00                                     0.00                        FA
            (u)

   39       Refund of Retainer-Fenwick & West LLP                 9,583.88                  9,583.88                             9,583.88                          FA
            (u)

   40*      Distributions from Neurone Ventures II               Unknown                   Unknown                              87,820.00                          FA
            L.P. (See Footnote)

   41*      Distributions from Munich Venture                    Unknown                   Unknown                               3,648.12                          FA
            Partners Fund (See Footnote)

   42       CT Corporation Tax Refund 12/16 (u)                   3,341.55                  3,341.55                             8,634.18                          FA

   42       Assets Totals (Excluding unknown values)       $62,492,589.12          $62,708,964.01                          $6,614,571.93            $464,130.29


        RE PROP# 11          Detailed on Exhibit B.16

        RE PROP# 13          Detailed on Exhibit B.22
                             (Same Asset as 21 and 24)
        RE PROP# 14          Offices in Shelton, CT and Fremont, CA
                             (Includes auction and separate sales)
        RE PROP# 15          Detailed on Exhibit B.30

        RE PROP# 19          No further royalties are expected; however, this may be included in a future remnants sale

        RE PROP# 20          Payments being made to the estate on a monthly basis. Trustee underestimated value as payments are still being paid to
                             the estate on a monthly basis.
        RE PROP# 24          Telecon patents currently being marketed by Sherwood Partners
                              Sherwood unsuccessful in marketing Telecom Patents.

UST Form 101-7-TFR (5/1/2011)
            Case 13-51829             Doc 935          Filed 12/10/20             Entered 12/10/20 14:54:55                   Page 5 of 77

                                                        Form 1
                                                                                                                                             Exhibit A
                                    Individual Estate Property Record and Report                                                             Page: 3

                                                     Asset Cases
Case No.:   13-51829                                                                   Trustee Name:      (410520) George I. Roumeliotis
Case Name:      TRANSWITCH CORPORATION                                                 Date Filed (f) or Converted (c): 11/21/2013 (f)
                                                                                       § 341(a) Meeting Date:
For Period Ending:     11/29/2020                                                      Claims Bar Date:     03/19/2014
      RE PROP# 27        PER ORDER APPROVING MOTION TO COMPROMISE AND SETTLEMENT AGREE THE SUM OF $153752.26 IS DUE
                         THE ESTATE
      RE PROP# 29        Upon further review the Trustee believes that this claim would not be collectible.

      RE PROP# 30        Trustee still investigating but it appears that Judgment is not collectible.

      RE PROP# 35        Final distribution regarding Transwitch's 2001 acquisition of Onex Communications

      RE PROP# 40        Current trustee is linking future dividends from this fund under Asset #10. This asset #40 was used by a prior trustee.

      RE PROP# 41        Current trustee is linking future dividends from this fund under Asset #9. This asset #41 was used by a prior trustee.




 Major Activities Affecting Case Closing:

                            There remain several sources of income coming into the estate: (1) Royalty payments from the TRAN
                            Semiconductor sale, (2) dividends from Debtor's investment in Neurone Partners, and (3) dividends from
                            Debtor's investment in Munich Venture Partners. The Trustee hopes to sell or compromise those income
                            streams, as well as to conduct a remnants sale, during 2021. In the meantime, the Trustee wishes to
                            disburse $4.5 million of the estate balance to creditors, providing payment in full of priority claims and a
                            significant dividend on general unsecured claims.


 Initial Projected Date Of Final Report (TFR):                               Current Projected Date Of Final Report (TFR):      11/30/2020 (Actual)


                     11/29/2020                                                             /s/George I. Roumeliotis
                        Date                                                                George I. Roumeliotis




UST Form 101-7-TFR (5/1/2011)
            Case 13-51829                   Doc 935    Filed 12/10/20                Entered 12/10/20 14:54:55                         Page 6 of 77

                                                                Form 2                                                                                 Exhibit B
                                                                                                                                                       Page: 1
                                                Cash Receipts And Disbursements Record
Case No.:              13-51829                                        Trustee Name:                      George I. Roumeliotis (410520)
Case Name:             TRANSWITCH CORPORATION                          Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***6189                                      Account #:                         ******6366 Checking Account
For Period Ending:     11/29/2020                                      Blanket Bond (per case limit):     $22,541,020.00
                                                                       Separate Bond (if applicable):     N/A

    1            2                      3                                       4                               5                       6                          7

  Trans.    Check or       Paid To / Received From        Description of Transaction          Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                          Tran. Code       $                         $

 12/05/13     {11}     PCD Distribution Inc.          Proceeds from accounts                 1121-000                135.00                                              135.00
                                                      receivable
 12/10/13     {11}     Innotech Corporation           Account Receivable                     1121-000                476.50                                              611.50
 12/24/13     {11}     Cytech Technology Limited      Account Receivable                     1121-000           89,036.80                                              89,648.30
 12/26/13     {17}     Spectra Innovations PTE LTD    Sale of Inventory to Spectra           1129-000           30,968.00                                          120,616.30
                                                      Innovations PTE LTD
 12/27/13     {18}     Spectra Innovations PTE LTD    Sale of Inventory to Spectra           1129-000           15,471.00                                          136,087.30
                                                      Innovations PTE LTD
 12/31/13              Rabobank, N.A.                 Bank and Technology Services           2600-000                                         40.91                136,046.39
                                                      Fee
 01/13/14     {36}     Celestica (Thailand)           Purchase of 176 Ether Map3 PTS         1129-000           15,765.61                                          151,812.00
                                                      Integrated Circuits
 01/15/14     101      Bridge Bank, NA                Per 1/13/14 Court Order                4210-000                                   66,500.00                      85,312.00
 01/26/14     102      Dale Montrone                  Per 1-24-14 Court Order Payment        3732-000                                       3,000.00                   82,312.00
                                                      of Expenses to Consultant for
                                                      Trustee
 01/27/14     {11}     Mev Elektronik Service         Account Receivable                     1121-000           17,093.86                                              99,405.86
 01/31/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                        174.30                    99,231.56
                                                      Fee
 02/03/14     {21}     CADENCE DESIGN                 Purchase of HSI IP                     1129-000       1,209,000.00                                         1,308,231.56
 02/10/14     103      Bridge Bank, NA                Per Court Order Dated 1/13/14 -        4210-000                                   35,267.39                1,272,964.17
                                                      $35,267.3, said sum representing
                                                      $34,216.31 Net Loan Balance,
                                                      $961.08 Accrued interest thru 2-4-
                                                      14 and $90.00 per diem interest
 02/11/14     104      RENCO PROPERTIES, INC.         ORDER 1-31-2014 GRANTING               2410-000                                   10,000.00                1,262,964.17
                                                      MODIFICATION OF STAY AND
                                                      AUTHORIZING PAYMENT OF
 02/14/14     {22}     OPTI TECHNOLOGIES, INC.        Deposit on purchase of Estate's        1129-000               7,500.00                                     1,270,464.17
                                                      interest in the HSI Integrated
                                                      Circuits
 02/28/14              NEURONE VENTURES II, L.P.      PER COURT ORDER 2-18/14                2990-000                                   12,500.00                1,257,964.17
                                                      PAY CASH CALL TO NEURONE
 02/28/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                       1,558.89             1,256,405.28
                                                      Fee
 03/24/14     {22}     OPTI TECHNOLOGIES INC          purchase of Estate's interest in the   1129-000               5,000.00                                     1,261,405.28
                                                      HSI Integrated Circuits
 03/28/14     {14}     SILICON VALLEY DISPOSITION     SALE PROCEEDS                          1129-000           49,680.80                                        1,311,086.08
                       INC
 03/31/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                       1,750.49             1,309,335.59
                                                      Fee
 04/01/14     105      Bridge Bank, NA                Per Court Order 3-25-2014              4210-000                                   33,889.19                1,275,446.40
                                                      Trustee is authorized to pay
                                                      $33,889.19 as the final payment
                                                      on the Secured Bank Claim
 04/03/14     106      GORDON & JACOBSON, P.C.        PAYMENT OF ATTORNEY FEES               3210-000                                   29,556.00                1,245,890.40
                                                      PER 4-1-14 COURT ORDER
 04/03/14     107      KENNETH L. MARCHETTI           PAYMENT OF CONSULTANT                  3731-000                                   15,756.25                1,230,134.15
                                                      FEES PER 4-1-14 COURT
                                                      ORDER
 04/03/14     108      KENNETH L. MARCHETTI           PAYMENT OF CONSULTANT'S                3732-000                                        458.24              1,229,675.91
                                                      ESPENSES PER 4-1-14 COURT
                                                      ORDER
 04/08/14     109      Dale Montrone                  Per 1-24-14 Court Order Payment        3731-000                                       8,669.00             1,221,006.91
                                                      to Consultant of $ 8,669.00 for
                                                      balance of compensation due

                                                                                        Page Subtotals:   $1,440,127.57             $219,120.66


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
            Case 13-51829                   Doc 935    Filed 12/10/20                Entered 12/10/20 14:54:55                          Page 7 of 77

                                                               Form 2                                                                                   Exhibit B
                                                                                                                                                        Page: 2
                                               Cash Receipts And Disbursements Record
Case No.:              13-51829                                       Trustee Name:                       George I. Roumeliotis (410520)
Case Name:             TRANSWITCH CORPORATION                         Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***6189                                     Account #:                          ******6366 Checking Account
For Period Ending:     11/29/2020                                     Blanket Bond (per case limit):      $22,541,020.00
                                                                      Separate Bond (if applicable):      N/A

    1            2                      3                                     4                                  5                       6                          7

  Trans.    Check or       Paid To / Received From        Description of Transaction          Uniform       Deposit                Disbursement           Account Balance
   Date      Ref. #                                                                          Tran. Code       $                          $

 04/08/14     110      Dale Montrone                  Per 4-8-14 Court Order Payment         3732-000                                        1,670.10             1,219,336.81
                                                      to Consultant of $1,670.10 for
                                                      reimbursement of expenses
 04/15/14     111      CALIFORNIA FRANCHISE TAX       XX-XXXXXXX CALIFORNIA FORM             2820-000                                        3,200.00             1,216,136.81
                       BOARD                          3539 (CORP.) PAYMENT FOR
                                                      EXTENSION OF FILING DATE
                                                      PER 4-15-2014 COURT ORDER
 04/15/14     112      STATE COMPTROLLER              XX-XXXXXXX PAYMENT FOR                 2820-000                                         243.00              1,215,893.81
                                                      EXTENSION OF FILING DATE
                                                      PER 4-15-2014 COURT ORDER
 04/15/14     113      STATE OF NEW JERSEY            XX-XXXXXXX CORP BUSINESS               2820-000                                        2,000.00             1,213,893.81
                                                      TAX APP FOR EXTENSION OF
                                                      TIME TO FILE PAYMENT FOR
                                                      EXTENSION OF FILING DATE
                                                      PER 4-15-2014 COURT ORDER
 04/23/14     {19}     .eSilicon Corporation          Proceeds from sale                     1129-000            72,989.57                                        1,286,883.38
 04/25/14     {26}     Integra Technolgies            Proceeds from preferential             1141-000                2,760.80                                     1,289,644.18
                                                      payment
 04/28/14     {20}     TRAN Semiconductor             Proceeds from Sale                     1129-000            98,640.95                                        1,388,285.13
 04/30/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                        1,943.84             1,386,341.29
                                                      Fee
 05/13/14     {9}      MVP MANAGMENT GMBH             Funds forwarded by MVP                 1129-000                1,439.22                                     1,387,780.51
                                                      Management
 05/14/14     {20}     TRAN Semiconductor             Proceeds from sale                     1129-000            16,118.10                                        1,403,898.61
 05/21/14     {19}     eSilicon Corporation           Proceeds from sale                     1129-000           426,893.75                                        1,830,792.36
 05/30/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                        2,170.55             1,828,621.81
                                                      Fee
 06/09/14     {20}     Tran Semiconductor             Proceeds from Sale                     1129-000            96,892.60                                        1,925,514.41
 06/10/14     {14}     SILICON VALLEY DISPOSITION     SALE PROCEEDS                          1129-000                5,880.00                                     1,931,394.41
                       INC
 06/30/14     {19}     eSilicon Corporation           Proceeds from Sale                     1129-000                4,819.93                                     1,936,214.34
 06/30/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                        2,631.22             1,933,583.12
                                                      Fee
 07/07/14     {19}     eSilicon Corporation           Proceeds from sale                     1129-000            86,372.64                                        2,019,955.76
 07/10/14     {20}     TRAN Semiconductor             Proceeds from sale                     1129-000            10,063.73                                        2,030,019.49
 07/14/14              UR HOLDINGS                    FIRST INSTALLMENT IN                                       49,958.20                                        2,079,977.69
                                                      ACCOURDANCE WITH
                                                      SETTLEMENT AGREEMENT
              {27}                                    WIRE TRANSFER OF FIRST                 1221-000
                                                      INSTALLMENT PER
                                                      SETTLEMENT AGREEMENT
                                                                             $50,000.00
                                                      WIRE TRANSFER FEE ON                   2600-000
                                                      PAYMENT
                                                                                   -$41.80
 07/31/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                        3,132.09             2,076,845.60
                                                      Fee
 08/05/14     {40}     NEURONE VENTURES               DISTRIBUTION OF DIVIDENDS              1123-000            19,799.00                                        2,096,644.60
                                                      RECEIVED FROM EIPAT
 08/07/14     {20}     TRAN Semiconductor             Proceeds from sale                     1129-000            67,069.36                                        2,163,713.96
 08/12/14              UR HOLDING                     SECOND INSTALLMENT IN                                      49,958.20                                        2,213,672.16
                                                      ACCOURDANCE WITH
                                                      SETTLEMENT AGREEMENT


                                                                                        Page Subtotals:   $1,009,656.05               $16,990.80


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
            Case 13-51829                   Doc 935    Filed 12/10/20               Entered 12/10/20 14:54:55                          Page 8 of 77

                                                              Form 2                                                                                   Exhibit B
                                                                                                                                                       Page: 3
                                              Cash Receipts And Disbursements Record
Case No.:              13-51829                                       Trustee Name:                      George I. Roumeliotis (410520)
Case Name:             TRANSWITCH CORPORATION                         Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***6189                                     Account #:                         ******6366 Checking Account
For Period Ending:     11/29/2020                                     Blanket Bond (per case limit):     $22,541,020.00
                                                                      Separate Bond (if applicable):     N/A

    1            2                      3                                     4                                 5                       6                          7

  Trans.    Check or       Paid To / Received From        Description of Transaction         Uniform       Deposit                Disbursement           Account Balance
   Date      Ref. #                                                                         Tran. Code       $                          $

              {27}                                    SECOND INSTALLMENT IN                 1221-000
                                                      ACCOURDANCE WITH
                                                      SETTLEMENT AGREEMENT
                                                                              $50,000.00
                                                      WIRE TRANSFER FEE                     2600-000
                                                                                  -$41.80
 08/29/14              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        2,780.82             2,210,891.34
                                                      Fee
 09/04/14     {20}     TRAN Semiconductor             Proceeds from sale                    1129-000            50,251.04                                        2,261,142.38
 09/04/14     {19}     eSilicon Corporation           Proceeds from sale                    1129-000           364,589.40                                        2,625,731.78
 09/10/14              UR HOLDING S.P.A.              THIRD INSTALLMENT IN                                      53,710.46                                        2,679,442.24
                                                      ACCOURDANCE WITH
                                                      SETTLEMENT AGREEMENT
              {27}                                    SECOND INSTALLMENT IN                 1221-000
                                                      ACCOURDANCE WITH
                                                      SETTLEMENT AGREEMENT
                                                                              $53,752.26
                                                      WIRE TRANSFER FEE                     2600-000
                                                                                  -$41.80
 09/15/14     114      SILCON VALLEY DISPOSITION      PER COURT ORDER 9-11-2014             3630-000                                    12,078.43                2,667,363.81
                                                      SILICON VALLEY DISPOSITION
                                                      IS APPROVED TO RECEIVE
                                                      COMMISSION OF $4,831.37 AND
                                                      $7,247.06 BUYER'S PREMIUM
 09/16/14     115      RONALD I. CHORCHES,            PER COURT ORDER 9-16-2014             2200-000                                        3,749.50             2,663,614.31
                       TRUSTEE                        TRUSTEE IS REIMBURSED
                                                      $3,749.50 FOR EXPENSES PAID
                                                      BY HIM RELATED TO CERTAIN
                                                      PATENTS AND TRADEMARKS
 09/24/14     116      GORDON & JACOBSON, P.C.        PAYMENT IN ACCORDANCE                 2990-000                                    22,685.00                2,640,929.31
                                                      WITH COURT ORDER FOR
                                                      PAYMENT OF EXPENSES
                                                      RELATED TO RENEWAL OF
                                                      PATENTS
 09/29/14     {22}     OPTI TECHNOLOGIES INC.         Wire transfer of funds to complete    1129-000            62,500.00                                        2,703,429.31
                                                      purchase of HSI IC
 09/30/14     117      SILCON VALLEY DISPOSITION      PER COURT ORDER 9-11-2014             3640-000                                        5,000.00             2,698,429.31
                                                      EXPENSES OF $5,000.00
                                                      SILICON VALLEY DISPOSITION
                                                      ARE APPROVED
 09/30/14              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        3,068.49             2,695,360.82
                                                      Fee
 10/08/14     {20}     TRAN Semiconductor             Proceeds from sale                    1129-000                8,246.94                                     2,703,607.76
 10/17/14     {19}     eSilicon Corporation           Proceeds from Sale                    1129-000           191,982.97                                        2,895,590.73
 10/28/14     118      THE LAW OFFICES OF RONALD      ADMINISTRATIVE FEES                   3110-000                                   341,145.50                2,554,445.23
                       I. CHORCHES                    APPROVED IN ACCORDANCE
                                                      WITH COURT ORDER DATED
                                                      10-28-14
 10/28/14     119      THE LAW OFFICES OF RONALD      ADMINISTRATIVE EXPENSES               3120-000                                        4,669.88             2,549,775.35
                       I. CHORCHES                    APPROVED IN ACCORDANCE
                                                      WITH COURT ORDER DATED
                                                      10-28-14
 10/28/14     120      E.S. SHIMRON, I MOLHO,         COMPENSATION APPROVED IN              3210-000                                    11,646.60                2,538,128.75
                       PERSKY & CO.                   ACCORDANCE WITH COURT
                                                      ORDER DATED 10-28-14
 10/31/14              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        2,972.60             2,535,156.15
                                                      Fee

                                                                                       Page Subtotals:     $731,280.81              $409,796.82


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
            Case 13-51829                   Doc 935    Filed 12/10/20                   Entered 12/10/20 14:54:55                     Page 9 of 77

                                                              Form 2                                                                                  Exhibit B
                                                                                                                                                      Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:              13-51829                                       Trustee Name:                        George I. Roumeliotis (410520)
Case Name:             TRANSWITCH CORPORATION                         Bank Name:                           Mechanics Bank
Taxpayer ID #:         **-***6189                                     Account #:                           ******6366 Checking Account
For Period Ending:     11/29/2020                                     Blanket Bond (per case limit):       $22,541,020.00
                                                                      Separate Bond (if applicable):       N/A

    1            2                      3                                      4                                  5                    6                          7

  Trans.    Check or       Paid To / Received From        Description of Transaction         Uniform         Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                         Tran. Code         $                       $

 11/13/14     {19}     eSilicon Corporation           Proceeds from Sale                     1129-000            164,321.26                                     2,699,477.41
 11/17/14     {20}     Tran Semiconductor             Proceeds from Sale                     1129-000            171,468.92                                     2,870,946.33
 11/28/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                      2,589.04             2,868,357.29
                                                      Fee
 12/01/14     121      RONALD I. CHORCHES,            BOND PREMIUM PAYMENT ON                2300-000                                      2,045.96             2,866,311.33
                       TRUSTEE                        BANK BALANCE AS OF
                                                      10/31/2014 FOR CASE #13-
                                                      51829, CHAPTER 7 BLANKET
                                                      BOND #016027937 12-1-14 TO
                                                      12-1-15
 12/11/14     {20}     TRAN Semiconductor             Proceeds from Sale                     1129-000             83,083.66                                     2,949,394.99
 12/19/14     {19}     eSilicon Corporation           Proceeds from Sale                     1129-000             57,565.34                                     3,006,960.33
 12/31/14              Rabobank, N.A.                 Bank and Technology Services           2600-000                                      3,260.27             3,003,700.06
                                                      Fee
 01/12/15     {20}     TRAN Semiconductor             Proceeds from sale                     1129-000             82,368.19                                     3,086,068.25
 01/12/15     {19}     eSilicon Corporaton            Proceeds from sale                     1129-000             97,257.90                                     3,183,326.15
 01/20/15     {19}     eSilicon Corporation           Proceeds from Sale                     1129-000             56,036.48                                     3,239,362.63
 01/30/15              Rabobank, N.A.                 Bank and Technology Services           2600-000                                      2,876.71             3,236,485.92
                                                      Fee
 02/10/15     {19}     eSilicon Corporation           Proceeds for sale.                     1129-000             10,803.13                                     3,247,289.05
 02/13/15     {20}     TRAN Semiconductor             Proceeds from Sales                    1129-000             67,893.14                                     3,315,182.19
 02/25/15     {34}     TRAN Semiconductor             Proceeds from sale of rights to        1229-000            100,000.00                                     3,415,182.19
                                                      manufacture
 02/27/15              Rabobank, N.A.                 Bank and Technology Services           2600-000                                      2,684.93             3,412,497.26
                                                      Fee
 03/12/15     {20}     TRAN Semiconductor             Proceeds from sale                     1129-000             37,075.50                                     3,449,572.76
 03/23/15     122      COMMISSIONER OF REVENUE        CT TAX REGISTRATION #                  2820-000                                       250.00              3,449,322.76
                       SERVICES                       5208269 000 2014 FORM CT-
                                                      1120 EXT
 03/23/15     123      STATE OF NEW JERSEY            061-236-189/00 2014                    2820-000                                      2,100.00             3,447,222.76
                                                      CORPORATION BUSINESS TAX
                                                      APPLICATION FOR EXTENSION
                                                      CBT-200-TC
 03/23/15     124      STATE OF NEW JERSEY - CBT      061-236-189/000 CBT-150C 2015          2820-000                                       500.00              3,446,722.76
                                                      ESTIMATED PAYMENT #1
 03/23/15     125      MASSACHUSETTS                  XX-XXXXXXX APPLICATION FOR             2820-000                                       912.00              3,445,810.76
                       DEPARTMENT OF REVENUE          CORPORATE EXTENSION-2014
 03/27/15     {19}     ESILCON                        Proceeds from Sale                     1129-000             67,200.49                                     3,513,011.25
 03/31/15              Rabobank, N.A.                 Bank and Technology Services           2600-000                                      3,068.49             3,509,942.76
                                                      Fee
 04/01/15     126      GROOB, RESSLER &               PAYMENT PURSUANT TO 3-31-              2410-000                                 105,291.84                3,404,650.92
                       MULQUEEN PC                    15 COURT ORDER RE PAYMENT
                                                      OF ADMINISTRATIVE CLAIM
 04/10/15     127      GORDON & JACOBSON, P.C.        PAYMENT OF COMPENSATION                2990-000                                  20,434.00                3,384,216.92
                                                      IN ACCORDANCE WITH 4-9-15
                                                      COURT ORDER
 04/10/15     128      SHERWOOD PARTNERS, INC.        PAYMENT OF $25,000.00                  3991-000                                  25,000.00                3,359,216.92
                                                      RETAINER TO SHERWOOD
                                                      PARTNERS, INC. PER 4-9-15
                                                      COURT ORDER
 04/10/15     129      THREE ENTERPRISE DRIVE -       PAYMENT OF ADMINISTRATIVE              2410-000                                 112,043.31                3,247,173.61
                       SHELTON, LLC                   EXPENSE IN ACCORDANCE
                                                      WITH 4-9-15 COURT ORDER
 04/13/15     {20}     TRAN Semiconductor             Proceeds from Sales                    1129-000             24,382.32                                     3,271,555.93

                                                                                         Page Subtotals:   $1,019,456.33           $283,056.55


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                   ! - transaction has not been cleared
                     Case 13-51829             Doc 935       Filed 12/10/20                 Entered 12/10/20 14:54:55                             Page 10 of
                                                                        77
                                                               Form 2                                                                                      Exhibit B
                                                                                                                                                           Page: 5
                                               Cash Receipts And Disbursements Record
Case No.:               13-51829                                        Trustee Name:                        George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                          Bank Name:                           Mechanics Bank
Taxpayer ID #:          **-***6189                                      Account #:                           ******6366 Checking Account
For Period Ending:      11/29/2020                                      Blanket Bond (per case limit):       $22,541,020.00
                                                                        Separate Bond (if applicable):       N/A

    1            2                       3                                      4                                   5                       6                          7

  Trans.    Check or         Paid To / Received From       Description of Transaction          Uniform         Deposit                Disbursement           Account Balance
   Date      Ref. #                                                                           Tran. Code         $                          $

 04/20/15     {19}      eSilicon Corporation           Proceeds from product fulfillment       1129-000             45,125.73                                        3,316,681.66
                                                       sale
 04/22/15     130       CITY OF SHELTON                PAYMENT OF ADMINISTRATIVE               2820-000                                     11,591.04                3,305,090.62
                                                       EXPENSE OF $11,591.04
                                                       APPROVED BY COURT ORDER
                                                       4-22-15
 04/30/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         2,876.71             3,302,213.91
                                                       Fee
 05/07/15     {20}      TRAN Semiconductor             Proceeds from product sales             1129-000             82,454.46                                        3,384,668.37
 05/13/15     {32}      Metallix                       Proceeds from sale of scrap metal       1229-000                 7,446.33                                     3,392,114.70
 05/20/15     {19}      eSilicon Corporation           Proceeds from product fulfillment       1129-000             51,151.81                                        3,443,266.51
                                                       sale.
 05/27/15     131       BLUM SHAPIRO & COMPANY,        PER COURT ORDER 5-22-15                 3410-000                                     83,116.90                3,360,149.61
                        PC                             COMPENSATION FOR
                                                       ACCOUNTANTS
 05/29/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         2,780.82             3,357,368.79
                                                       Fee
 06/11/15     {20}      TRAN Semiconductor             Proceeds from product sales             1129-000             63,554.36                                        3,420,923.15
 06/11/15     132       MATTHEW GAGE                   PAYMENT FOR SERVICES                    2990-000                                         6,506.25             3,414,416.90
                                                       RENDERED TO NON-
                                                       PROFESSIONAL CONSULTANT
                                                       PURSUANT TO COURT ORDER
                                                       6-9-15
 06/30/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         3,068.49             3,411,348.41
                                                       Fee
 07/09/15     {20}      TRAN Semiconductor             Proceeds from Product Fulfillment       1129-000             11,701.80                                        3,423,050.21
                                                       Sales
 07/09/15     {19}      eSilicon Corporation           Proceeds from Product Fulfillment       1129-000            154,945.24                                        3,577,995.45
                                                       sales
 07/15/15     133       THE LAW OFFICES OF RONALD      PAYMENT OF ATTORNEY FEES                3110-000                                    141,118.50                3,436,876.95
                        I. CHORCHES                    PER COURT ORDER DATED 7-
                                                       15-2015
 07/15/15     134       THE LAW OFFICES OF RONALD      PAYMENT OF ATTORNEY                     3120-000                                         7,449.29             3,429,427.66
                        I. CHORCHES                    EXPENSES PER COURT ORDER
                                                       DATED 7-15-2015
 07/16/15     {35}      COMPUTERSHARE INC.             Wire in of Final distribution           1221-000             49,979.75                                        3,479,407.41
                                                       regarding Transwitch's 2001
                                                       acquisition of Onex
                                                       Communications
 07/31/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         2,972.60             3,476,434.81
                                                       Fee
 08/04/15     {19}      eSilicon Corporation           Proceeds from sale                      1129-000            105,404.82                                        3,581,839.63
 08/14/15     {20}      Tran Semiconductor             Proceeds from Product Sales             1129-000                 8,816.12                                     3,590,655.75
 08/31/15     {19}      eSilicon Corporation           Proceeds from sale                      1129-000             40,819.78                                        3,631,475.53
 08/31/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         2,780.82             3,628,694.71
                                                       Fee
 09/14/15     {20}      TRAN Semiconductor             Proceeds from Sales                     1129-000             36,728.26                                        3,665,422.97
 09/17/15     135       CPA GLOBAL LIMITED             Per Court Order 9-16-15 Payment         2990-000                                         4,405.00             3,661,017.97
                                                       for Patent Renewal (6611537)
 09/17/15     136       GORDON & JACOBSON, P.C.        Per Court Order 9-16-15 Payment         2990-000                                         2,387.00             3,658,630.97
                                                       of Patent Renewal (7342885)
 09/30/15               Rabobank, N.A.                 Bank and Technology Services            2600-000                                         3,068.49             3,655,562.48
                                                       Fee
 10/09/15     {19}      eSilicon Corporation           Proceeds from Sales                     1129-000             50,001.17                                        3,705,563.65


                                                                                           Page Subtotals:     $708,129.63              $274,121.91


{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
                     Case 13-51829             Doc 935         Filed 12/10/20                 Entered 12/10/20 14:54:55                            Page 11 of
                                                                          77
                                                               Form 2                                                                                       Exhibit B
                                                                                                                                                            Page: 6
                                               Cash Receipts And Disbursements Record
Case No.:               13-51829                                         Trustee Name:                         George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                           Bank Name:                            Mechanics Bank
Taxpayer ID #:          **-***6189                                       Account #:                            ******6366 Checking Account
For Period Ending:      11/29/2020                                       Blanket Bond (per case limit):        $22,541,020.00
                                                                         Separate Bond (if applicable):        N/A

    1            2                       3                                       4                                   5                       6                          7

  Trans.    Check or        Paid To / Received From          Description of Transaction          Uniform         Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                             Tran. Code         $                         $

 10/15/15     {35}      COMPUTERSHARE INC.               Wire in regarding Additional            1221-000                3,468.52                                     3,709,032.17
                                                         entitlement funds re Transwitch's
                                                         2001 acquisition of Onex
                                                         Communications
 10/22/15     {40}      NEURONE VENTURES                 DISTRIBUTION OF DIVIDENDS               1123-000            68,021.00                                        3,777,053.17
                                                         RECEIVED FROM EIPAT
 10/30/15               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,876.71             3,774,176.46
                                                         Fee
 11/10/15     {19}      eSilicon Corporation             Proceeds from sale                      1129-000            88,998.66                                        3,863,175.12
 11/30/15               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,780.82             3,860,394.30
                                                         Fee
 12/02/15     137       GORDON & JACOBSON, P.C.          PER COURT ORDER 12-1-15                 2990-000                                        4,387.00             3,856,007.30
                                                         TRUSTEE AUTHORIZED TO PAY
                                                         $4,387.00 FOR RENEWAL OF
                                                         PATENT NO. 6,658.51
 12/13/15     138       RONALD I. CHORCHES,              BOND PREMIUM PAYMENT ON                 2300-000                                        1,514.79             3,854,492.51
                        TRUSTEE                          BANK BALANCE AS OF
                                                         10/31/2015 FOR CASE #13-
                                                         51829, Bond #016027937 Region
                                                         2 Blanket Bond
 12/14/15     {20}      TRAN Semiconductor               Proceeds from sales                     1129-000                 695.20                                      3,855,187.71
 12/14/15     {19}      eSilicon Corporation             Proceeds from sales                     1129-000            62,817.92                                        3,918,005.63
 12/31/15               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        3,164.38             3,914,841.25
                                                         Fee
 01/14/16     {20}      TRAN Semiconductor               Proceeds from sales                     1129-000                6,688.00                                     3,921,529.25
 01/29/16               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,773.48             3,918,755.77
                                                         Fee
 02/09/16               MVP Strategic Partnership Fund   Per Court Order 1-29-16 Pay Cash        2990-000                                        1,018.28             3,917,737.49
                        GmbH & Co. KG                    Call MVP
 02/09/16               MVP Strategic Partnership Fund   Wire to MVP was in American             2990-000                                          23.29              3,917,714.20
                        GmbH & Co. KG                    Dollars of $1,041.57 and cleared
                                                         for $1,018.28 which represented
                                                         conversion from dolars to Euros on
                                                         date received
 02/11/16     {20}      TRAN Semiconductor               Proceeds from sales                     1129-000                1,355.64                                     3,919,069.84
 02/17/16     {19}      eSilicon Corporation             Proceeds from sales                     1129-000            51,801.85                                        3,970,871.69
 03/01/16               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,773.22             3,968,098.47
                                                         Fee
 03/07/16     {20}      TRANSemiconductor                Proceeds from Sales                     1129-000            65,618.43                                        4,033,716.90
 03/14/16     {19}      eSilicon Corporation             Proceeds for Sales                      1129-000            74,596.57                                        4,108,313.47
 03/31/16               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        3,155.73             4,105,157.74
                                                         Fee
 04/11/16     {20}      TRAN Semiconductor               Proceeds from Sales                     1129-000            12,343.10                                        4,117,500.84
 04/22/16     {19}      eSilicon Corporation             Proceeds from sales                     1129-000            55,640.01                                        4,173,140.85
 04/29/16               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,773.22             4,170,367.63
                                                         Fee
 05/10/16     139       GORDON & JACOBSON, P.C.          PAYMENT TO SPECIAL                      2990-000                                        7,824.00             4,162,543.63
                                                         COUNSEL IN ACCORDANCE
                                                         WITH 5-10-16 COURT ORDER
 05/12/16     {20}      TRAN Semiconductor               Proceeds from sales                     1129-000            18,821.00                                        4,181,364.63
 05/20/16     {19}      eSilicon Corporation             Proceeds from sales                     1129-000            32,746.92                                        4,214,111.55
 05/31/16               Rabobank, N.A.                   Bank and Technology Services            2600-000                                        2,773.22             4,211,338.33
                                                         Fee


                                                                                             Page Subtotals:     $543,612.82              $37,791.56


{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                        ! - transaction has not been cleared
                     Case 13-51829             Doc 935         Filed 12/10/20                Entered 12/10/20 14:54:55                          Page 12 of
                                                                          77
                                                               Form 2                                                                                    Exhibit B
                                                                                                                                                         Page: 7
                                               Cash Receipts And Disbursements Record
Case No.:               13-51829                                         Trustee Name:                      George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                           Bank Name:                         Mechanics Bank
Taxpayer ID #:          **-***6189                                       Account #:                         ******6366 Checking Account
For Period Ending:      11/29/2020                                       Blanket Bond (per case limit):     $22,541,020.00
                                                                         Separate Bond (if applicable):     N/A

    1            2                       3                                       4                                5                       6                          7

  Trans.    Check or        Paid To / Received From          Description of Transaction        Uniform        Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                           Tran. Code        $                         $

 06/07/16     {20}      TRAN Semiconductor               Proceeds from sales                   1129-000               8,800.00                                     4,220,138.33
 06/20/16     {19}      eSilicon Corporation             Proceeds from sales                   1129-000           33,934.62                                        4,254,072.95
 06/30/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       3,155.73             4,250,917.22
                                                         Fee
 07/29/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       2,773.22             4,248,144.00
                                                         Fee
 08/17/16     {20}      TRAN Semconductor                Proceeds from sales                   1129-000           13,549.03                                        4,261,693.03
 08/31/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       3,155.73             4,258,537.30
                                                         Fee
 09/12/16     {19}      eSilicon Corporation             Proceeds from Sales                   1129-000           40,957.95                                        4,299,495.25
 09/12/16     140       DEPARTMENT OF REVENUE            CT TAX REG #5208269 000               2820-000                                       2,501.00             4,296,994.25
                        SERVICES                         CT1120 ESC QUARTER ENDING
                                                         6-15-16 PER 9-9-16 ORDER
 09/12/16     141       DEPARTMENT OF REVENUE            CT TAX REG #5208269 000               2820-000                                        357.00              4,296,637.25
                        SERVICES                         CT1120 ESC QUARTER ENDING
                                                         9-15-16 PER 9-9-16 ORDER
 09/12/16     142       DEPARTMENT OF REVENUE            CT TAX REG #5208269 000               2820-000                                        715.00              4,295,922.25
                        SERVICES                         CT1120 ESC QUARTER ENDING
                                                         12-15-16 PER 9-9-16 ORDER
 09/14/16     {20}      TRAN Semiconductor               Proceeds from sales                   1129-000                660.00                                      4,296,582.25
 09/30/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       2,868.85             4,293,713.40
                                                         Fee
 10/11/16     {20}      TRAN Semiconductor               Proceeds from Sales                   1129-000               2,068.00                                     4,295,781.40
 10/28/16               MVP Strategic Partnership Fund   Payment of Cash Call                  2990-000                                       1,313.41             4,294,467.99
                        GmbH & Co. KG
 10/28/16               MVP Strategic Partnership Fund   Wire Debit #57 to MVP was in          2990-000                                         39.35              4,294,428.64
                        GmbH & Co. KG                    American Dollars of $1,313.41 and
                                                         cleared as $,352.76 in Euros
 10/31/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       2,773.22             4,291,655.42
                                                         Fee
 11/21/16     {19}      eSilicon Corporation             Proceeds from sales                   1129-000           90,875.97                                        4,382,531.39
 11/30/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       3,060.10             4,379,471.29
                                                         Fee
 12/11/16     143       RONALD I. CHORCHES,              BOND PREMIUM PAYMENT ON               2300-000                                       1,578.97             4,377,892.32
                        TRUSTEE                          BANK BALANCE AS OF
                                                         10/31/2016 FOR CASE #13-
                                                         51829, BOND #016027937
                                                         BLANKET BOND PREMIUM
                                                         REGION 2
 12/30/16               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       2,868.85             4,375,023.47
                                                         Fee
 01/12/17     {19}      eSilicon Corporation             Proceeds from sales                   1129-000           52,873.41                                        4,427,896.88
 01/13/17     {39}      Fenwick & West LLP               Refund of Retainer Balance            1290-000               9,583.88                                     4,437,480.76
                                                         CL#21676
 01/16/17     144       BLUM SHAPIRO & COMPANY,          PAYMENT IN ACCORDANCE                 3410-000                                   59,435.00                4,378,045.76
                        PC                               WITH STIPULATED ORDER
                                                         DATE 12-23-16 APPROVING
                                                         AMENDED APPLICATION FOR
                                                         COMPENSATION
 01/27/17     {19}      eSilicon Corporation             Proceeds from sales                   1129-000           66,692.35                                        4,444,738.11
 01/31/17               Rabobank, N.A.                   Bank and Technology Services          2600-000                                       3,067.96             4,441,670.15
                                                         Fee
 02/08/17     {41}      MVP MANAGEMENT GMBH              Funds wired by MVP Management         1123-000               3,648.12                                     4,445,318.27
 02/28/17     {19}      eSilicon Corporation             Proceeds from sales                   1129-000           24,630.50                                        4,469,948.77

                                                                                          Page Subtotals:     $348,273.83              $89,663.39


{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                     Case 13-51829             Doc 935      Filed 12/10/20                 Entered 12/10/20 14:54:55                           Page 13 of
                                                                       77
                                                               Form 2                                                                                   Exhibit B
                                                                                                                                                        Page: 8
                                               Cash Receipts And Disbursements Record
Case No.:               13-51829                                      Trustee Name:                       George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                        Bank Name:                          Mechanics Bank
Taxpayer ID #:          **-***6189                                    Account #:                          ******6366 Checking Account
For Period Ending:      11/29/2020                                    Blanket Bond (per case limit):      $22,541,020.00
                                                                      Separate Bond (if applicable):      N/A

    1            2                       3                                    4                                  5                       6                          7

  Trans.    Check or        Paid To / Received From       Description of Transaction         Uniform        Deposit                Disbursement           Account Balance
   Date      Ref. #                                                                         Tran. Code        $                          $

 02/28/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,684.93             4,467,263.84
                                                      Fee
 03/31/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,972.60             4,464,291.24
                                                      Fee
 04/11/17     145       DEPARTMENT OF REVENUE         $5,000.00 PAYABLE FOR CT-              2820-000                                        5,000.00             4,459,291.24
                        SERVICES                      1120 EXTENSION PER 4-11-17
                                                      COURT ORDER TIN XX-XXXXXXX
 04/24/17     {19}      eSilicon Corporation          Proceeds from fullment of sales        1129-000            53,332.20                                        4,512,623.44
 04/28/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,684.93             4,509,938.51
                                                      Fee
 05/08/17     {19}      eSilicon Corporaton           Proceeds from product sales            1129-000            18,587.35                                        4,528,525.86
 05/15/17     {20}      TRAN Semiconductor            Proceeds from Sales                    1129-000            13,013.00                                        4,541,538.86
 05/31/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        3,164.38             4,538,374.48
                                                      Fee
 06/15/17     {20}      TRAN Semiconductor            Proceeds from sales                    1129-000            31,685.50                                        4,570,059.98
 06/19/17     {19}      eSilicon Corporation          Proceeds from Sales                    1129-000            57,829.69                                        4,627,889.67
 06/30/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,876.71             4,625,012.96
                                                      Fee
 07/31/17     {19}      eSilicon Corporation          Proceeds from sales                    1129-000           114,252.52                                        4,739,265.48
 07/31/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,780.82             4,736,484.66
                                                      Fee
 08/28/17     {19}      eSilicon Corporation          Proceeds from sales                    1129-000            69,815.49                                        4,806,300.15
 08/31/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        3,164.38             4,803,135.77
                                                      Fee
 09/20/17     146       DEPARTMENT OF REVENUE         5208269 ESTIMATED STATE OF             2820-000                                        6,236.00             4,796,899.77
                        SERVICES                      CT TAX PAYMENT PER 9-20-17
                                                      COURT ORDER
 09/29/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,780.82             4,794,118.95
                                                      Fee
 10/06/17     {20}      TRAN Semiconductor            Proceeds from sales                    1129-000                7,662.60                                     4,801,781.55
 10/10/17     {19}      eSilicon Corporaton           Proceeds from sales                    1129-000            26,064.76                                        4,827,846.31
 10/31/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        3,068.49             4,824,777.82
                                                      Fee
 11/06/17     {19}      eSilicon Corporation          Proceeds from sales                    1129-000            68,940.52                                        4,893,718.34
 11/30/17     147       BLUM SHAPIRO & COMPANY,       PAYMENT OF TRUSTEE'S                   3410-000                                    11,522.50                4,882,195.84
                        PC                            ACCOUNTANT'S
                                                      COMPENSATION PER COURT
                                                      ORDER 11-29-17
 11/30/17               Rabobank, N.A.                Bank and Technology Services           2600-000                                        2,876.71             4,879,319.13
                                                      Fee
 12/03/17     148       RONALD I. CHORCHES,           BOND PREMIUM PAYMENT ON                2300-000                                        1,462.16             4,877,856.97
                        TRUSTEE                       BANK BALANCE AS OF
                                                      10/31/2017 FOR CASE #13-
                                                      51829, Pro rata share of Chapter 7
                                                      #016027937 Blanket Bond
                                                      premium
 12/11/17     {20}      TRAN Semiconductor            Proceeds from sales                    1129-000                 695.20                                      4,878,552.17
 12/11/17     {19}      eSilicon Corporation          Proceeds from Sales                    1129-000            66,198.54                                        4,944,750.71
 12/11/17     149       DEPARTMENT OF REVENUE         XX-XXXXXXX CT-1120 ESD                 2820-000                                        1,559.00             4,943,191.71
                        SERVICES                      ESTIMATED STATE OF CT TAX
                                                      PAYMENT PER 9-20-17 COURT
                                                      ORDER



                                                                                        Page Subtotals:     $528,077.37               $54,834.43


{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                    ! - transaction has not been cleared
                     Case 13-51829                Doc 935        Filed 12/10/20             Entered 12/10/20 14:54:55                           Page 14 of
                                                                            77
                                                                  Form 2                                                                                 Exhibit B
                                                                                                                                                         Page: 9
                                                  Cash Receipts And Disbursements Record
Case No.:               13-51829                                           Trustee Name:                    George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                             Bank Name:                       Mechanics Bank
Taxpayer ID #:          **-***6189                                         Account #:                       ******6366 Checking Account
For Period Ending:      11/29/2020                                         Blanket Bond (per case limit):   $22,541,020.00
                                                                           Separate Bond (if applicable):   N/A

    1            2                       3                                         4                              5                       6                          7

  Trans.    Check or        Paid To / Received From            Description of Transaction      Uniform        Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                           Tran. Code        $                         $

 12/29/17               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,780.82             4,940,410.89
                                                           Fee
 01/31/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       3,164.38             4,937,246.51
                                                           Fee
 02/09/18     {19}      eSilicon Corporation               Proceeds from sales                 1129-000           49,432.49                                        4,986,679.00
 02/12/18     {20}      TRAN Semiconductor                 Proceeds from sales                 1129-000                880.00                                      4,987,559.00
 02/28/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,684.93             4,984,874.07
                                                           Fee
 03/15/18     {19}      eSilicon Corporation               Proceeds from sales                 1129-000               8,250.89                                     4,993,124.96
 03/30/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,876.71             4,990,248.25
                                                           Fee
 04/30/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,780.82             4,987,467.43
                                                           Fee
 05/07/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                   -5,657.53                4,993,124.96
                                                           Fee Adjustment
 05/11/18               Rabobank, N.A.                     Transfer of funds to Successor      1290-000       -4,993,124.96                                                0.00
                                                           Trustee Boscarino

                                             COLUMN TOTALS                                                    1,394,052.83              1,394,052.83                      $0.00
                                                    Less: Bank Transfers/CDs                                              0.00                    0.00
                                             Subtotal                                                         1,394,052.83              1,394,052.83
                                                    Less: Payments to Debtors                                                                     0.00

                                             NET Receipts / Disbursements                                    $1,394,052.83             $1,394,052.83




{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                     Case 13-51829                Doc 935        Filed 12/10/20             Entered 12/10/20 14:54:55                           Page 15 of
                                                                            77
                                                                  Form 2                                                                                 Exhibit B
                                                                                                                                                         Page: 10
                                                  Cash Receipts And Disbursements Record
Case No.:               13-51829                                           Trustee Name:                    George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                             Bank Name:                       Rabobank
Taxpayer ID #:          **-***6189                                         Account #:                       ******7166 Checking Account
For Period Ending:      11/29/2020                                         Blanket Bond (per case limit):   $22,541,020.00
                                                                           Separate Bond (if applicable):   N/A

    1            2                       3                                           4                            5                       6                          7

  Trans.    Check or        Paid To / Received From            Description of Transaction      Uniform        Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                           Tran. Code        $                         $

 05/11/18               Rabobank                           Transfer from resigned trustee      1290-000       4,993,124.96                                       4,993,124.96
 05/14/18     101       Comissioner of Revenue Services    Form CT-1120 EXT (5208269-000)      2820-000                                       5,000.00           4,988,124.96
                                                           pursuant to Order (Doc 846).
 05/31/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       3,164.38           4,984,960.58
                                                           Fee
 06/01/18     {20}      TRAN Semiconductor                 Royalty Payment (April)             1129-000               7,260.00                                   4,992,220.58
 06/14/18     {20}      TRAN Semiconductor                 Royalty Payment (May)               1129-000           30,109.20                                      5,022,329.78
 06/29/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,780.82           5,019,548.96
                                                           Fee
 07/10/18     {20}      TRAN Semiconductor                 Royalty Payment (June)              1129-000               9,182.25                                   5,028,731.21
 07/31/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       3,068.49           5,025,662.72
                                                           Fee
 08/03/18     {42}      State of Conn, Dept of Revenue     CT Corp Tax Refund for 12/16        1224-000               3,341.55                                   5,029,004.27
                        Services
 08/31/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       2,972.60           5,026,031.67
                                                           Fee
 09/14/18     {42}      State of Conn, Dept of Revenue     CT Corp Tax Refund for 12/16        1224-000               5,292.63                                   5,031,324.30
                        Services
 09/28/18               Rabobank, N.A.                     Bank and Technology Services        2600-000                                       1,534.24           5,029,790.06
                                                           Fee
 10/23/18               Estate of Transwitch Corporation   Transfer of funds to Successor      1290-002       -5,029,790.06                                              0.00
                                                           Trustee

                                             COLUMN TOTALS                                                         18,520.53               18,520.53                     $0.00
                                                    Less: Bank Transfers/CDs                                              0.00                    0.00
                                             Subtotal                                                              18,520.53               18,520.53
                                                    Less: Payments to Debtors                                                                     0.00

                                             NET Receipts / Disbursements                                         $18,520.53             $18,520.53




{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
                     Case 13-51829                Doc 935        Filed 12/10/20                 Entered 12/10/20 14:54:55                         Page 16 of
                                                                            77
                                                                  Form 2                                                                                   Exhibit B
                                                                                                                                                           Page: 11
                                                  Cash Receipts And Disbursements Record
Case No.:               13-51829                                            Trustee Name:                     George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                              Bank Name:                        People’s United Bank
Taxpayer ID #:          **-***6189                                          Account #:                        ********8056 Checking Account
For Period Ending:      11/29/2020                                          Blanket Bond (per case limit):    $22,541,020.00
                                                                            Separate Bond (if applicable):    N/A

    1            2                       3                                          4                               5                       6                          7

  Trans.    Check or        Paid To / Received From            Description of Transaction         Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                              Tran. Code       $                         $

 10/23/18               Estate of Transwitch Corporation   Transfer of Funds from the             1290-002      5,029,790.06                                       5,029,790.06
                                                           resigned trustee
 12/06/18    5001       International Sureties             Bond# 016027937                        2300-000                                      1,653.11           5,028,136.95
 01/30/19     {10}      Neurone Ventures II LP             Wire Transfer Credit NEURONE           1129-000              9,740.00                                   5,037,876.95
                                                           VENTURES II LP CAYMAN
                                                           GRAPH BUILDIN
 03/04/19     {20}      TRAN Semiconductor                 Royalty for June 2018 for Atlanta      1129-000               396.00                                    5,038,272.95
                                                           2000 product (originally issued to
                                                           Tom Boscarino; GR asked payor
                                                           to reissue to new trustee name
 03/04/19     {20}      TRAN Semiconductor                 Royalty for January 2019 for Phast     1129-000              1,613.70                                   5,039,886.65
                                                           3n product
 03/05/19     {9}       Munich Venture Partners, MVP       Wire Transfer Credit MVP               1129-000          27,889.95                                      5,067,776.60
                        Management GmbH                    MANAGEMENT GMBH
                                                           RUMFORDST R. 34 DE 8046
 04/15/19     {20}      TRAN Semiconductor                 Payment of royalty due from sale       1129-000              1,232.00                                   5,069,008.60
                                                           of Ethermap 12 product
 05/20/19     {20}      TRAN Semiconductor                 Payment of royalty due from sale       1129-000               610.50                                    5,069,619.10
                                                           of Ethermap 12 product to ML&S,
                                                           April 2019
 01/02/20    5002       International Sureties             Bond # 016027937                       2300-000                                      2,040.52           5,067,578.58
 01/13/20     {20}      TRAN Semiconductor                 Payment of royalty due from sale       1129-000              9,338.50                                   5,076,917.08
                                                           of Ethermap 12 product to KTS
                                                           and Phast 3N product to Innotech
                                                           Oct 2019 (rec'd check 1/13/20)
 01/13/20     {20}      TRAN Semiconductor                 Payment of royalty due from sale       1129-000          30,854.89                                      5,107,771.97
                                                           of Entropia III and Atlanta 2000
                                                           products to BNS, Phast 3N product
                                                           to Innotech and Ethermap 12
                                                           product to ML&S Dec 2019 (rec'd
                                                           check 1/13/20)
 02/19/20               Transfer Debit to Metropolitan     Transition Debit to Metropolitan       9999-000                               5,107,771.97                      0.00
                        Commercial Bank acct ******7568    Commercial Bank acct
                                                           XXXXXX7568

                                             COLUMN TOTALS                                                      5,111,465.60              5,111,465.60                     $0.00
                                                    Less: Bank Transfers/CDs                                                0.00          5,107,771.97
                                             Subtotal                                                           5,111,465.60                    3,693.63
                                                    Less: Payments to Debtors                                                                       0.00

                                             NET Receipts / Disbursements                                      $5,111,465.60                 $3,693.63




{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
                     Case 13-51829               Doc 935         Filed 12/10/20                   Entered 12/10/20 14:54:55                         Page 17 of
                                                                            77
                                                                 Form 2                                                                                      Exhibit B
                                                                                                                                                             Page: 12
                                                 Cash Receipts And Disbursements Record
Case No.:               13-51829                                            Trustee Name:                       George I. Roumeliotis (410520)
Case Name:              TRANSWITCH CORPORATION                              Bank Name:                          Metropolitan Commercial Bank
Taxpayer ID #:          **-***6189                                          Account #:                          ******7568 Checking Account
For Period Ending:      11/29/2020                                          Blanket Bond (per case limit):      $22,541,020.00
                                                                            Separate Bond (if applicable):      N/A

    1            2                      3                                           4                                 5                       6                          7

  Trans.    Check or        Paid To / Received From            Description of Transaction           Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                                Tran. Code       $                         $

 02/19/20               Transfer Credit from United Bank   Transition Credit from United Bank       9999-000      5,107,771.97                                       5,107,771.97
                        acct ********8056                  acct XXXXXXXX8056
 03/31/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      2,797.13           5,104,974.84
                                                           Fees
 04/30/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,594.26           5,099,380.58
                                                           Fees
 05/06/20     {9}       Munich Venture Partners, MVP       WIRE FROM MVP STRATEGIC                  1129-000              1,359.07                                   5,100,739.65
                        Management GmbH                    PARTNERSHIP FUND GMBH &
                                                           CO. KG (Distribution 8, resulting
                                                           from sale of portfolio co.
                                                           Proximetry, Inc. to Relayr, Inc. and
                                                           subsequent sale of Relayr to
                                                           Hartford Steam Boiler)
 05/29/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,407.78           5,095,331.87
                                                           Fees
 06/15/20     {10}      Neurone Ventures II Fund LP        WIRE FROM NEURONE                        1129-000          25,974.00                                      5,121,305.87
                                                           VENTURES; Amount due to debtor
                                                           from Neurone Ventures II's
                                                           liquidation of WLCSP shares sales
                                                           by EIPAT, per email d. 6/5/20 and
                                                           letter d. 6/16/20
 06/16/20     {9}       MVP Strategic Partnership Fund     WIRE FROM MVP STRATEGIC                  1129-000              2,743.90                                   5,124,049.77
                        GmbH & Co                          PARTNERSHIP; Distribution from
                                                           fund per letter dated 6/3/20;
                                                           release of escrow after dale of
                                                           relayr, Inc.
 06/30/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,967.21           5,118,082.56
                                                           Fees
 07/31/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,780.73           5,112,301.83
                                                           Fees
 08/31/20     {10}      Neurone Ventures II Fund LP        WIRE FROM NEURONE                        1129-000          19,481.00                                      5,131,782.83
                                                           VENTURES II LP; Amount due to
                                                           debtor from Neurone Ventures II's
                                                           distribution of 1% share sale of
                                                           WLCSP by EIPAT from June 2020,
                                                           per letter dated 8/31/20
 08/31/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,407.78           5,126,375.05
                                                           Fees
 09/30/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,967.21           5,120,407.84
                                                           Fees
 10/08/20     {20}      TRAN Semiconductor                 Royalty payment due on sale of           1129-000          18,585.60                                      5,138,993.44
                                                           Entropia, Ethernet and Atlanta
                                                           product, per August 2020 report
 10/13/20     {10}      Neurone Ventures II Fund LP        Transwitch share from sale of            1129-000          22,264.00                                      5,161,257.44
                                                           WLCSP by EIPAT/July 2020, per
                                                           letter dated 10/13/20
 10/30/20               Metropolitan Commercial Bank       Bank and Technology Services             2600-000                                      5,594.26           5,155,663.18
                                                           Fees

                                            COLUMN TOTALS                                                         5,198,179.54                 42,516.36            $5,155,663.18
                                                   Less: Bank Transfers/CDs                                       5,107,771.97                        0.00
                                            Subtotal                                                                   90,407.57               42,516.36
                                                   Less: Payments to Debtors                                                                          0.00

                                            NET Receipts / Disbursements                                              $90,407.57             $42,516.36




{ } Asset Reference(s)         UST Form 101-7-TFR (5/1/2011)                                                                         ! - transaction has not been cleared
                 Case 13-51829             Doc 935         Filed 12/10/20         Entered 12/10/20 14:54:55                   Page 18 of
                                                                      77
                                                       Form 2                                                                          Exhibit B
                                                                                                                                       Page: 13
                                       Cash Receipts And Disbursements Record
Case No.:           13-51829                                      Trustee Name:                    George I. Roumeliotis (410520)
Case Name:          TRANSWITCH CORPORATION                        Bank Name:                       Metropolitan Commercial Bank
Taxpayer ID #:      **-***6189                                    Account #:                       ******7568 Checking Account
For Period Ending: 11/29/2020                                     Blanket Bond (per case limit): $22,541,020.00
                                                                  Separate Bond (if applicable): N/A

                                       Net Receipts:             $6,614,446.53
                            Plus Gross Adjustments:                   $125.40
                           Less Payments to Debtor:                      $0.00
                 Less Other Noncompensable Items:                        $0.00

                                         Net Estate:             $6,614,571.93




                                                                                                      NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                          NET DEPOSITS      DISBURSEMENTS                BALANCES
                                 ******6366 Checking Account                       $1,394,052.83       $1,394,052.83                  $0.00

                                 ******7166 Checking Account                          $18,520.53               $18,520.53                  $0.00

                                 ********8056 Checking Account                     $5,111,465.60                $3,693.63                  $0.00

                                 ******7568 Checking Account                          $90,407.57               $42,516.36           $5,155,663.18

                                                                                   $6,614,446.53            $1,458,783.35           $5,155,663.18




                 11/29/2020                                               /s/George I. Roumeliotis
                    Date                                                  George I. Roumeliotis




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935    Filed 12/10/20           Entered 12/10/20 14:54:55           Page 19 of
                                                      77


                                                                                                                          Page: 1

                                                        Exhibit C
                                           Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14


 Claim               Claimant Name/                 Claim Type/                    Amount Filed/         Paid         Claim
                                                                     Claim Ref
  No.              <Category>, Priority              Date Filed                      Allowed           to Date       Balance

SECUR Bridge Bank, NA                             Secured                              $458,942.59    $135,656.58          $0.00
ED    Attn: Anthony Crisci
                                                  11/21/13                             $135,656.58
      55 Almaden Boulevard - Suite 100
      San Jose, CA 95113
      <4210-000 Personal Property & Intangibles -
      Consensual Liens>
      , 100
         MEMO: Per Court Order Dated 1/13/14 -$66,500.00 paid on 1-15-2014
         Per Court Order Dated 1/13/14 -$35,267.39 paid on 2-10-14 consisting of $34,216.31 Net Loan Balance, $961.08
         Accrued interest thru 2-4-14 and $90.00 per diem interest
         Per Court Order 3-25-2014 Trustee is authorized to pay $33,889.19 as the final payment on the Secured Bank Claim

ADMIN1 Dale Montrone                               Administrative                         $8,669.00     $8,669.00          $0.00
       P.,O. Box 762
                                                   11/21/13                               $8,669.00
       Stoddard, NH 03464
      <3731-000 Consultant for Trustee Fees>
         , 200
         MEMO: Per 1-24-14 Court Order Payment to Consultant of $3000.00
         Per 4-8-14 Court Order Payment to Consultant of $8,669.00 being the balance of fees due
ADMIN1 E.S. SHIMRON, I MOLHO, PERSKY & CO.         Administrative                       $11,646.60     $11,646.60          $0.00
1      TECHNOLOGY PARK-BLDG #1
                                                   11/21/13                             $11,646.60
       MANAHAT, JERUSALEM
       ISRAEL,
      <3210-000 Attorney for Trustee Fees (Other
      Firm)>
      , 200
         MEMO: APPROVED PER COURT ORDER 10-28-14
ADMIN1 SHERWOOD PARTNERS, INC.                     Administrative                       $25,000.00     $25,000.00          $0.00
2      ATTN: MICHAEL MAIDY, PRESIDENT
                                                   11/21/13                             $25,000.00
       555 FIFTH AVENUE, 14TH FLOOR
       NEW YORK, NY 10017
      <3991-000 Other Professional Fees>
         , 200
         MEMO: PAYMENT OF $25,000.00 RETAINER TO SHERWOOD PARTNERS, INC. PER 4-9-15 COURT ORDER IN
         CONNECTION WITH THE MARKETING AND SALE OF INTELLECTUAL PROPERTY
ADMIN1 THREE ENTERPRISE DRIVE - SHELTON,           Administrative                      $112,043.31    $112,043.31          $0.00
3      LLC
                                                   11/21/13                            $112,043.31
       C/O ATTORNEY KRISTEN B. MAYHEW
       30 JELLIFF LANE
       SOUTHPORT, CT
      <2410-000 Administrative Rent>
         , 200


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935     Filed 12/10/20         Entered 12/10/20 14:54:55          Page 20 of
                                                       77


                                                                                                                         Page: 2

                                                       Exhibit C
                                           Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim               Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.              <Category>, Priority              Date Filed                     Allowed          to Date        Balance
         MEMO: PAYMENT OF ADMINISTRATIVE EXPENSE IN ACCORDANCE WITH 4-9-15 COURT ORDER
ADMIN1 CITY OF SHELTON                            Administrative                       $11,591.04    $11,591.04           $0.00
4      Welch, Teodosio, Stanek & Blake, LLC
                                                  11/21/13                             $11,591.04
       375 Bridgeport Avenue
       Shelton, CT 06484
      <2820-000 Other State or Local Taxes (post-
      petition)>
      , 200
         PAYMENT OF ADMINISTRATIVE EXPENSE OF $11,591.04 APPROVED BY COURT ORDER 4-22-15
ADMIN1 MATTHEW GAGE                               Administrative                         $6,506.25    $6,506.25           $0.00
6      56 STAGECOACH CIRCLE
                                                  11/21/13                               $6,506.25
       MILFORD, CT 06460
      <2990-000 Other Chapter 7 Administrative
      Expenses>
      , 200
         MEMO: PAYMENT TO NON-PROFESSIONAL CONSULTANT PURSUANT TO COURT ORDER 6-9-15
ADMIN1 CPA GLOBAL LIMITED                         Administrative                         $4,405.00    $4,405.00           $0.00
7      ACCOUNT 2286730
                                                  11/21/13                               $4,405.00
       2318 MILL ROAD - 12TH FLOOR
       ALEXANDRIA, VA 22314
      <2990-000 Other Chapter 7 Administrative
      Expenses>
      , 200
         MEMO: PER COURT ORDER 9-16-15 FOR PAYMENT OF PATENT RENEWAL FEES
ADMIN1 DEPARTMENT OF REVENUE SERVICES             Administrative                       $16,368.00    $16,368.00           $0.00
8      PO BOX 2965
                                                  11/21/13                             $16,368.00
       HARTFORD, CT 06104-2965
      <2820-000 Other State or Local Taxes (post-
      petition)>
      , 200
         MEMO: ESTIMATED STATE OF CT TAX PAYMENTS PER 9-9-16 COURT ORDER
         $2,501.00 FOR QUARTER ENDING 6-15-16
            357.00 FOR QUARTER ENDING 9-15-16
         $5,000.00 PAYABLE FOR CT-1120 EXTENSION PER 4-11-17 COURT ORDER
         ESTIMATED STATE OF CT TAX PAYMENTS PER 9-20-17 COURT ORDER
         $6,236.00 FOR QUARTER ENDING 9-15-17
         $1,559.00 FOR QUARTER ENDING 12-15-17
ADMIN1 Clerk, U.S. Bankruptcy Court               Administrative                         $1,638.00          $0.00     $1,638.00
9      915 Lafayette Boulevard
                                                  11/21/13                               $1,638.00
       Bridgeport, CT 06604
      <2700-000 Clerk of the Court Fees>
         , 200




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935    Filed 12/10/20           Entered 12/10/20 14:54:55           Page 21 of
                                                      77


                                                                                                                          Page: 3

                                                        Exhibit C
                                           Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                Claim Type/                    Amount Filed/         Paid         Claim
                                                                     Claim Ref
  No.               <Category>, Priority             Date Filed                      Allowed           to Date       Balance
         Deferred filing fees for Doc ID 245 ($293), Doc ID 246 ($293), Doc ID 294 ($176), Doc ID 358 ($176), Doc ID 384
         ($350), and Doc ID 515 ($350)
ADMIN1 Dale Montrone                             Administrative                           $4,670.10     $4,670.10          $0.00
EX     P.,O. Box 762
                                                 11/21/13                                 $4,670.10
       Stoddard, NH 03464
      <3732-000 Consultant for Trustee Expenses>
         , 200
         MEMO: Per 4-8-14 Court Order Payment to Consultant of $1,670.10 for reimbursement of expenses
         Per 1-24-14 Court Order Payment of Expense advance of $3,000.00 to Consultant for Trustee
ADMIN2 RENCO PROPERTIES, INC.                      Administrative                      $135,241.00    $115,291.84          $0.00
       c/o Peter L. Ressler, Esq.
                                                   11/21/13                            $115,291.84
       123 York Street, Suite B
       New Haven, CT 06511
      <2410-000 Administrative Rent>
         , 200
         MEMO: ORDER 1-31-2014 GRANTING MODIFICATION OF STAY AND AUTHORIZING PAYMENT OF
         $10,000.00
         ORDER 3-31-2015 AUTHORIZING PAYMENT OF $105,291.84 TO COUNSEL FOR RENCO FOR BALANCE OF
         ADMINISTRATIVE EXPENSE CLAIM
ADMIN3 GORDON & JACOBSON, P.C.                     Administrative                       $29,556.00     $29,556.00          $0.00
       60 LONG RIDGE ROAD
                                                   11/21/13                             $29,556.00
       SUITE 407
       STAMFORD, CT 06902
      <3210-000 Attorney for Trustee Fees (Other
      Firm)>
      , 200
         MEMO: PAYMENT OF COMPENSATION PER 4-1-14 COURT ORDER
ADMIN4 KENNETH L. MARCHETTI                        Administrative                       $15,756.25     $15,756.25          $0.00
       28 CLIFFSIDE DRIVE
                                                   11/21/13                             $15,756.25
       WALLINGFORD, CT 06492
      <3731-000 Consultant for Trustee Fees>
         , 200
         MEMO: PAYMENT OF CONSULTANT FEES PER 4-1-14 COURT ORDER
ADMIN5 KENNETH L. MARCHETTI                      Administrative                            $458.24       $458.24           $0.00
       28 CLIFFSIDE DRIVE
                                                 11/21/13                                  $458.24
       WALLINGFORD, CT 06492
      <3732-000 Consultant for Trustee Expenses>
         , 200
         MEMO: PAYMENT OF CONSULTANT EXPENSES PER 4-1-14 COURT ORDER




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935     Filed 12/10/20           Entered 12/10/20 14:54:55           Page 22 of
                                                       77


                                                                                                                           Page: 4

                                                         Exhibit C
                                            Analysis of Claims Register
                                Case:13-51829                          TRANSWITCH CORPORATION
                                                                                  Claims Bar Date: 03/19/14

 Claim               Claimant Name/                  Claim Type/                    Amount Filed/         Paid         Claim
                                                                      Claim Ref
  No.              <Category>, Priority               Date Filed                      Allowed           to Date       Balance

ADMIN6 SILCON VALLEY DISPOSITION                    Administrative                       $12,078.43     $12,078.43          $0.00
A      Attn: John Carroll
                                                    11/21/13                             $12,078.43
       38 South B Street, Ste 205
       San Mateo,, CA 94401
      <3630-000 On-line Auctioneer/Liquidator for
      Trustee Fees >
      , 200
         MEMO: PER COURT ORDER 9-11-2014 SILICON VALLEY DISPOSITION IS APPROVED TO RECEIVE
         COMMISSION OF $4,831.37 AND $7,247.06 BUYER'S PREMIUM
ADMIN6 SILCON VALLEY DISPOSITION                    Administrative                         $5,000.00     $5,000.00          $0.00
B      Attn: John Carroll
                                                    11/21/13                               $5,000.00
       38 South B Street, Ste 205
       San Mateo,, CA 94401
      <3640-000 On-line Auctioneer/Liquidator for
      Trustee Expenses>
      , 200
         MEMO: PER COURT ORDER 9-11-2014 EXPENSES OF $5,000.00 SILICON VALLEY DISPOSITION ARE
         APPROVED
ADMIN8 GORDON & JACOBSON, P.C.                      Administrative                       $57,717.00     $57,717.00          $0.00
       60 LONG RIDGE ROAD
                                                    11/21/13                             $57,717.00
       SUITE 407
       STAMFORD, CT 06902
      <2990-000 Other Chapter 7 Administrative
      Expenses>
      , 200
         MEMO: PAYMENT IN ACCORDANCE WITH COURT ORDER FOR PAYMENT OF EXPENSES RELATED TO
         RENEWAL OF PATENTS
         PER APRIL 9, 2015 COURT ORDER PAYMENT OF FEES REGARDING PATENT RENEWALS
         Per 9-26-25 Court Order Payment of Fees for Patent Renewal
         PER COURT ORDER 12-1-15 TRUSTEE AUTHORIZED TO PAY $4,387.00 FOR RENEWAL OF PATENT nO.
         6,658.51
         PER COURT ORDER 05-10-16 TRUSTEE AUTHORIZED TO PAY $7,824.00 TO SPECIAL COUNSEL
ADMIN9 THE LAW OFFICES OF RONALD I.                Administrative                       $557,849.00    $482,264.00          $0.00
       CHORCHES
                                                   11/21/13                             $482,264.00
       449 SILAS DEANE HIGHWAY
       WETHERSFIELD, CT 06109
      <3110-000 Attorney for Trustee Fees (Trustee
      Firm)>
      , 200
         MEMO: $341,145.50 APPROVED PER COURT ORDER 10-28-2014 Doc ID # 345 (Voluntary Reduction of
         $10,000.00)
         $141,118.50 APPROVED PER COURT ORDER 7-15-2015 Doc ID #433




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20           Entered 12/10/20 14:54:55          Page 23 of
                                                        77


                                                                                                                            Page: 5

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                           TRANSWITCH CORPORATION
                                                                                   Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                    Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority               Date Filed                      Allowed          to Date        Balance

AE       THE LAW OFFICES OF RONALD I.                Administrative                       $12,119.17    $12,119.17           $0.00
         CHORCHES
                                                     11/21/13                             $12,119.17
         449 SILAS DEANE HIGHWAY
         WETHERSFIELD, CT 06109
         <3120-000 Attorney for Trustee Expenses
         (Trustee Firm)>
         , 200
         MEMO: $4,669.88 APPROVED PER COURT ORDER 10-28-2014 Doc ID #345
         $7,449.29 APPROVED PER COURT ORDER 7-15-2015 Doc ID #433
BLADMI BLUM SHAPIRO & COMPANY, PC                    Administrative                      $154,074.40   $154,074.40           $0.00
N      P.O. BOX 27200
                                                     11/21/13                            $154,074.40
       29 SOUTH MAIN STREET
       WEST HARTFORD, CT 06127-2000
      <3410-000 Accountant for Trustee Fees
      (Other Firm)>
      , 200
         MEMO: $83,116.90 APPROVED PER COURT ORDER 5-22-15
         $59,435.00 APPROVED BY COURT ORDER 12-23-16
         $11,522.50 APPROVED BY COURT ORDER 11-29-17
Commis Ronald I. Chorches                            Administrative                       $10,000.00           $0.00    $10,000.00
sion-RC c/o Law Offices of Ronald I. Chorches, LLC
                                                     11/18/20                             $10,000.00
        82 Wolcott Hill Rd.
        Wethersfield, CT 06109
        <2100-000 Trustee Compensation>
         , 200
         Total commission to original trustee to be determined in connection with final report; payment of $10,000 towards
         that total commission proposed in connection with this report.
Commis Thomas C. Boscarino, Trustee                  Administrative                       $10,000.00           $0.00    $10,000.00
sion-TB 10 Deerfield Lane
                                                     11/18/20                             $10,000.00
        Ellington, CT 06029
        <2100-000 Trustee Compensation>
         , 200
         Total commission to first successor trustee to be determined in connection with final report; payment of $10,000
         towards that total commission proposed in connection with this report.
Fee      George Roumeliotis                          Administrative                       $10,000.00           $0.00    $10,000.00
         157 Church Street 19th Floor
                                                     11/18/20                             $10,000.00
         New Haven, CT 06510
         <2100-000 Trustee Compensation>
         , 200
         Total commission to second successor trustee to be determined in connection with final report; payment of $10,000
         towards that total commission proposed in connection with this report.



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935       Filed 12/10/20          Entered 12/10/20 14:54:55          Page 24 of
                                                         77


                                                                                                                           Page: 6

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                           TRANSWITCH CORPORATION
                                                                                   Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                    Amount Filed/        Paid         Claim
                                                                       Claim Ref
  No.               <Category>, Priority               Date Filed                      Allowed          to Date       Balance

TAX1     CALIFORNIA FRANCHISE TAX BOARD              Administrative                         $3,200.00   $3,200.00           $0.00
         Bankruptcy Section MS A340
                                                     11/21/13                               $3,200.00
         P.O. Box 2952
         SACRAMENTO, CA 95812-2952
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         PER 4-15-2014 COURT ORDER TRUSTEE IS ALLOWED TO PAY $3,200.00 AND ANY APPLICABLE FEES AND
         INTEREST TO EXTEND FILING DUE DATE
         California Franchise Tax Board filed Administrative Claim on 2/29/16 (Claim # 102-1) for other amounts due
         postpetition.
TAX2     STATE COMPTROLLER                           Administrative                          $243.00      $243.00           $0.00
         COMPTROLLER OF PUBLIC ACCOUNTS
                                                     11/21/13                                $243.00
         P.O. BOX 149348
         AUSTIN, TX 78714-9348
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         MEMO: PER 4-15-2014 COURT ORDER TRUSTEE IS ALLOWED TO PAY $243.00 AND ANY APPLICABLE FEES
         AND INTEREST TO EXTEND FILING DUE DATE
TAX3     STATE OF NEW JERSEY                         Administrative                         $2,076.00   $2,000.00          $76.00
         DIVISION OF TAXATION- BANKRUPTCY
                                                     11/21/13                               $2,076.00
         SECTION
         P.O. BOX 245
         TRENTON, NJ 08695-0245
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         MEMO: PER 4-15-2014 COURT ORDER TRUSTEE IS ALLOWED TO PAY $2,000.00 AND ANY APPLICABLE
         FEES AND INTEREST TO EXTEND FILING DUE DATE. $76.00 TO BE PAID UPON FILING OF 2013 RETURN.

         NOTE: Per original trustee's notes, said $76.00 was supposed to be paid by original trustee when 2013 return to
         New Jersey was filed. However, no evidence of this payment could be found by successor trustee. Therefore,
         propose payment now.
TAX3 -2 STATE OF NEW JERSEY                         Administrative                          $2,100.00   $2,100.00           $0.00
        DIVISION OF TAXATION-CORPORATION
                                                    11/21/13                                $2,100.00
        TAX
        P.O. BOX 666
        TRENTON, NJ 08646-0666
        <2820-000 Other State or Local Taxes (post-
        petition)>
        , 200
         MEMO: $ 2,100.00 PAYMENT FOR EXTENSION OF NJ CBT-150



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935       Filed 12/10/20          Entered 12/10/20 14:54:55          Page 25 of
                                                         77


                                                                                                                            Page: 7

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                           TRANSWITCH CORPORATION
                                                                                   Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                    Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority               Date Filed                      Allowed          to Date        Balance

TAX3 -3 STATE OF NEW JERSEY - CBT                   Administrative                           $500.00      $500.00            $0.00
        DIVISION OF TAXATION
                                                    11/21/13                                 $500.00
        P.O. BOX 193
        TRENTON, NJ 08646-0193
        <2820-000 Other State or Local Taxes (post-
        petition)>
        , 200
         MEMO: $ 500.00 PAYMENT FOR INSTALLMENT 1 NJ FORM CBT-150
TAX4     COMMISSIONER OF REVENUE SERVICES Administrative                                     $250.00      $250.00            $0.00
         C&E DIV. BANKRUPTCY SECTION
                                                     11/21/13                                $250.00
         25 SIGOURNEY ST.
         HARTFORD, CT 06106-5032
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         MEMO: $ 250.00 Payment on 3-23-15 with Request for CT-1120 EXT
TAX5     MASSACHUSETTS DEPARTMENT OF                 Administrative                          $912.00      $912.00            $0.00
         REVENUE
                                                     11/21/13                                $912.00
         P.O. BOX 7005
         BOSTON, MA 02204
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         MEMO: APPLICATION FOR CORPORATE EXTENSION-2014
TE       RONALD I. CHORCHES, TRUSTEE                 Administrative                         $7,499.00   $3,749.50            $0.00
         449 SILAS DEANE HIGHWAY
                                                     11/18/20                               $3,749.50
         WETHERSFIELD, CT 06109
         <2200-000 Trustee Expenses>
         , 200
         PER COURT ORDER 9-16-2014 (DOC ID 308), ORIGINAL TRUSTEE WAS REIMBURSED $3,749.50 FOR
         EXPENSES PAID BY HIM RELATED TO CERTAIN PATENTS AND TRADEMARKS
102      State of California                         Administrative                         $3,528.60          $0.00     $3,528.60
         Bankruptcy Section MS A 340
                                                     07/28/15                               $3,528.60
         Franchise Tax Board, PO Box 2952
         Sacramento, CA 95812-2952
         <2820-000 Other State or Local Taxes (post-
         petition)>
         , 200
         Claim reviewed by Trustee; allow.




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 26 of
                                                               77


                                                                                                                               Page: 8

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-51829                             TRANSWITCH CORPORATION
                                                                                      Claims Bar Date: 03/19/14

 Claim                     Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                          Claim Ref
  No.                    <Category>, Priority              Date Filed                     Allowed          to Date        Balance

ADMIN1 CITY OF SHELTON                           Priority                                      $3,078.87          $0.00     $3,078.87
4-1    Welch, Teodosio, Stanek & Blake, LLC
                                                 11/21/13                                      $3,078.87
       375 Bridgeport Avenue
       Shelton, CT 06484
      <5800-000 Claims of Governmental Units - §
      507(a)(8)>
      , 570
         PRIORITY CLAIM OF $3,078.87 ALLOWED BY COURT ORDER 4-22-15 (DOC 410). SAID ORDER ALSO
         APPROVED THE PAYMENT OF AN ADMINISTRATIVE EXPENSE CLAIM OF $11,591.04, WHICH WAS PAID BY
         ESTATE. PRIORITY CLAIM AMOUNT REMAINS UNPAID, AND CAN BE PAID NOW IN CONNECTION WITH
         THE TRUSTEE'S INTERIM REPORT.
         INTERNAL REVENUE SERVICE,                       Priority                                 $0.00           $0.00    $33,684.66
         <5300-000 Wages - § 507(a)(4)>                                                      $33,684.66
         , 510
         Employee Income Tax Distribution:
                 Claim      3            $ 976.17              Ralph Wroblewski
                 Claim      6            $ 1,385.53            Ana Lash
                 Claim      8            $ 563.96              John Soter
                 Claim      9P           $ 1,871.25            Kris Shankar
                 Claim      10           $ 819.00              Beverly Martin
                 Claim      11P          $ 1,871.25            Gloria Verdi
                 Claim      16P          $ 1,871.25            Matthew Rogers
                 Claim      20P          $ 1,871.25            Jack Hsieh
                 Claim      29P          $ 1,871.25            Harihara Moorthy
                 Claim      31P          $ 1,871.25            Mohammad Ali Khatibzadeh
                 Claim      49P          $ 1,871.25            Matthew Gage
                 Claim      50-2P        $ 1,871.25            Ion Furtuna
                 Claim      53P          $ 1,871.25            Amir Bar Niv
                 Claim      58-2P        $ 1,871.25            Timothy Blanke
                 Claim      61P          $ 1,871.25            Dale Montrone
                 Claim      62P          $ 1,871.25            Mattias Zhabinskiy
                 Claim      66P          $ 1,871.25            Sarfraz Khan
                 Claim      79P          $ 1,871.25            Robert Bosi
                 Claim      81P          $ 1,871.25            Thomas P. Richtarich
                 Claim      85P          $ 1,871.25            Kenneth L.Marchetti
         [




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 27 of
                                                               77


                                                                                                                               Page: 9

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-51829                             TRANSWITCH CORPORATION
                                                                                      Claims Bar Date: 03/19/14

 Claim                     Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                          Claim Ref
  No.                    <Category>, Priority              Date Filed                     Allowed          to Date        Balance

         INTERNAL REVENUE SERVICE,                       Priority                                 $0.00           $0.00    $13,922.99
         <5300-000 Wages - § 507(a)(4)>                                                      $13,922.99
         , 510
         Employee FICA Distribution:
                 Claim      3            $ 403.49              Ralph Wroblewski
                 Claim      6            $ 572.68              Ana Lash
                 Claim      8            $ 233.10              John Soter
                 Claim      9P           $ 773.45              Kris Shankar
                 Claim      10           $ 338.52              Beverly Martin
                 Claim      11P          $ 773.45              Gloria Verdi
                 Claim      16P          $ 773.45              Matthew Rogers
                 Claim      20P          $ 773.45              Jack Hsieh
                 Claim      29P          $ 773.45              Harihara Moorthy
                 Claim      31P          $ 773.45              Mohammad Ali Khatibzadeh
                 Claim      49P          $ 773.45              Matthew Gage
                 Claim      50-2P        $ 773.45              Ion Furtuna
                 Claim      53P          $ 773.45              Amir Bar Niv
                 Claim      58-2P        $ 773.45              Timothy Blanke
                 Claim      61P          $ 773.45              Dale Montrone
                 Claim      62P          $ 773.45              Mattias Zhabinskiy
                 Claim      66P          $ 773.45              Sarfraz Khan
                 Claim      79P          $ 773.45              Robert Bosi
                 Claim      81P          $ 773.45              Thomas P. Richtarich
                 Claim      85P          $ 773.45              Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                       Priority                                 $0.00           $0.00     $3,256.22
         <5300-000 Wages - § 507(a)(4)>                                                        $3,256.22
         , 510




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 28 of
                                                              77


                                                                                                                             Page: 10

                                                              Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                             TRANSWITCH CORPORATION
                                                                                     Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                   Amount Filed/       Paid           Claim
                                                                         Claim Ref
  No.                   <Category>, Priority              Date Filed                     Allowed         to Date         Balance
         Employee Medicare Distribution:
                Claim      3            $ 94.36               Ralph Wroblewski
                Claim      6            $ 133.93              Ana Lash
                Claim      8            $ 54.52               John Soter
                Claim      9P           $ 180.89              Kris Shankar
                Claim      10           $ 79.17               Beverly Martin
                Claim      11P          $ 180.89              Gloria Verdi
                Claim      16P          $ 180.89              Matthew Rogers
                Claim      20P          $ 180.89              Jack Hsieh
                Claim      29P          $ 180.89              Harihara Moorthy
                Claim      31P          $ 180.89              Mohammad Ali Khatibzadeh
                Claim      49P          $ 180.89              Matthew Gage
                Claim      50-2P        $ 180.89              Ion Furtuna
                Claim      53P          $ 180.89              Amir Bar Niv
                Claim      58-2P        $ 180.89              Timothy Blanke
                Claim      61P          $ 180.89              Dale Montrone
                Claim      62P          $ 180.89              Mattias Zhabinskiy
                Claim      66P          $ 180.89              Sarfraz Khan
                Claim      79P          $ 180.89              Robert Bosi
                Claim      81P          $ 180.89              Thomas P. Richtarich
                Claim      85P          $ 180.89              Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Priority                                 $0.00           $0.00       $808.37
         <5800-000 Claims of Governmental Units - §                                            $808.37
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55           Page 29 of
                                                             77


                                                                                                                            Page: 11

                                                             Exhibit C
                                                  Analysis of Claims Register
                                   Case:13-51829                            TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                Claim Type/                   Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority             Date Filed                     Allowed         to Date         Balance
         Employer FUTA Distribution:
                Claim      3            $ 39.05              Ralph Wroblewski
                Claim      6            $ 42.00              Ana Lash
                Claim      8            $ 22.56              John Soter
                Claim      9P           $ 42.00              Kris Shankar
                Claim      10           $ 32.76              Beverly Martin
                Claim      11P          $ 42.00              Gloria Verdi
                Claim      16P          $ 42.00              Matthew Rogers
                Claim      20P          $ 42.00              Jack Hsieh
                Claim      29P          $ 42.00              Harihara Moorthy
                Claim      31P          $ 42.00              Mohammad Ali Khatibzadeh
                Claim      49P          $ 42.00              Matthew Gage
                Claim      50-2P        $ 42.00              Ion Furtuna
                Claim      53P          $ 42.00              Amir Bar Niv
                Claim      58-2P        $ 42.00              Timothy Blanke
                Claim      61P          $ 42.00              Dale Montrone
                Claim      62P          $ 42.00              Mattias Zhabinskiy
                Claim      66P          $ 42.00              Sarfraz Khan
                Claim      79P          $ 42.00              Robert Bosi
                Claim      81P          $ 42.00              Thomas P. Richtarich
                Claim      85P          $ 42.00              Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                     Priority                                 $0.00           $0.00    $13,922.99
         <5800-000 Claims of Governmental Units - §                                        $13,922.99
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 30 of
                                                              77


                                                                                                                             Page: 12

                                                              Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                             TRANSWITCH CORPORATION
                                                                                     Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                         Claim Ref
  No.                   <Category>, Priority              Date Filed                     Allowed          to Date        Balance
         Employer FICA Distribution:
                Claim      3            $ 403.49              Ralph Wroblewski
                Claim      6            $ 572.68              Ana Lash
                Claim      8            $ 233.10              John Soter
                Claim      9P           $ 773.45              Kris Shankar
                Claim      10           $ 338.52              Beverly Martin
                Claim      11P          $ 773.45              Gloria Verdi
                Claim      16P          $ 773.45              Matthew Rogers
                Claim      20P          $ 773.45              Jack Hsieh
                Claim      29P          $ 773.45              Harihara Moorthy
                Claim      31P          $ 773.45              Mohammad Ali Khatibzadeh
                Claim      49P          $ 773.45              Matthew Gage
                Claim      50-2P        $ 773.45              Ion Furtuna
                Claim      53P          $ 773.45              Amir Bar Niv
                Claim      58-2P        $ 773.45              Timothy Blanke
                Claim      61P          $ 773.45              Dale Montrone
                Claim      62P          $ 773.45              Mattias Zhabinskiy
                Claim      66P          $ 773.45              Sarfraz Khan
                Claim      79P          $ 773.45              Robert Bosi
                Claim      81P          $ 773.45              Thomas P. Richtarich
                Claim      85P          $ 773.45              Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Priority                                 $0.00           $0.00     $3,256.22
         <5800-000 Claims of Governmental Units - §                                           $3,256.22
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 31 of
                                                               77


                                                                                                                              Page: 13

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-51829                             TRANSWITCH CORPORATION
                                                                                      Claims Bar Date: 03/19/14

 Claim                     Claimant Name/                 Claim Type/                   Amount Filed/       Paid           Claim
                                                                          Claim Ref
  No.                    <Category>, Priority              Date Filed                     Allowed         to Date         Balance
         Employer Medicare Distribution:
                 Claim      3            $ 94.36               Ralph Wroblewski
                 Claim      6            $ 133.93              Ana Lash
                 Claim      8            $ 54.52               John Soter
                 Claim      9P           $ 180.89              Kris Shankar
                 Claim      10           $ 79.17               Beverly Martin
                 Claim      11P          $ 180.89              Gloria Verdi
                 Claim      16P          $ 180.89              Matthew Rogers
                 Claim      20P          $ 180.89              Jack Hsieh
                 Claim      29P          $ 180.89              Harihara Moorthy
                 Claim      31P          $ 180.89              Mohammad Ali Khatibzadeh
                 Claim      49P          $ 180.89              Matthew Gage
                 Claim      50-2P        $ 180.89              Ion Furtuna
                 Claim      53P          $ 180.89              Amir Bar Niv
                 Claim      58-2P        $ 180.89              Timothy Blanke
                 Claim      61P          $ 180.89              Dale Montrone
                 Claim      62P          $ 180.89              Mattias Zhabinskiy
                 Claim      66P          $ 180.89              Sarfraz Khan
                 Claim      79P          $ 180.89              Robert Bosi
                 Claim      81P          $ 180.89              Thomas P. Richtarich
                 Claim      85P          $ 180.89              Kenneth L.Marchetti
         [

         State of Connecticut                            Priority                                 $0.00           $0.00    $13,473.86
         Department of Revenue Services
                                                                                             $13,473.86
         450 Columbus Blvd
         Hartford, CT 06103
         <5300-000 Wages - § 507(a)(4)>
         , 510




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 32 of
                                                              77


                                                                                                                            Page: 14

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Employee CT Income Tax Distribution:
                Claim      3            $ 390.47            Ralph Wroblewski
                Claim      6            $ 554.21            Ana Lash
                Claim      8            $ 225.58            John Soter
                Claim      9P           $ 748.50            Kris Shankar
                Claim      10           $ 327.60            Beverly Martin
                Claim      11P          $ 748.50            Gloria Verdi
                Claim      16P          $ 748.50            Matthew Rogers
                Claim      20P          $ 748.50            Jack Hsieh
                Claim      29P          $ 748.50            Harihara Moorthy
                Claim      31P          $ 748.50            Mohammad Ali Khatibzadeh
                Claim      49P          $ 748.50            Matthew Gage
                Claim      50-2P        $ 748.50            Ion Furtuna
                Claim      53P          $ 748.50            Amir Bar Niv
                Claim      58-2P        $ 748.50            Timothy Blanke
                Claim      61P          $ 748.50            Dale Montrone
                Claim      62P          $ 748.50            Mattias Zhabinskiy
                Claim      66P          $ 748.50            Sarfraz Khan
                Claim      79P          $ 748.50            Robert Bosi
                Claim      81P          $ 748.50            Thomas P. Richtarich
                Claim      85P          $ 748.50            Kenneth L.Marchetti
         [

         State of Connecticut                       Priority                                    $0.00           $0.00     $6,736.93
         Department of Revenue Services
                                                                                             $6,736.93
         450 Columbus Blvd
         Hartford, CT 06103
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55           Page 33 of
                                                               77


                                                                                                                              Page: 15

                                                               Exhibit C
                                                    Analysis of Claims Register
                                    Case:13-51829                             TRANSWITCH CORPORATION
                                                                                      Claims Bar Date: 03/19/14

 Claim                     Claimant Name/                 Claim Type/                   Amount Filed/        Paid          Claim
                                                                          Claim Ref
  No.                    <Category>, Priority              Date Filed                     Allowed          to Date        Balance
         Employer CT SUTA Distribution:
                 Claim      3            $ 195.23              Ralph Wroblewski
                 Claim      6            $ 277.11              Ana Lash
                 Claim      8            $ 112.79              John Soter
                 Claim      9P           $ 374.25              Kris Shankar
                 Claim      10           $ 163.80              Beverly Martin
                 Claim      11P          $ 374.25              Gloria Verdi
                 Claim      16P          $ 374.25              Matthew Rogers
                 Claim      20P          $ 374.25              Jack Hsieh
                 Claim      29P          $ 374.25              Harihara Moorthy
                 Claim      31P          $ 374.25              Mohammad Ali Khatibzadeh
                 Claim      49P          $ 374.25              Matthew Gage
                 Claim      50-2P        $ 374.25              Ion Furtuna
                 Claim      53P          $ 374.25              Amir Bar Niv
                 Claim      58-2P        $ 374.25              Timothy Blanke
                 Claim      61P          $ 374.25              Dale Montrone
                 Claim      62P          $ 374.25              Mattias Zhabinskiy
                 Claim      66P          $ 374.25              Sarfraz Khan
                 Claim      79P          $ 374.25              Robert Bosi
                 Claim      81P          $ 374.25              Thomas P. Richtarich
                 Claim      85P          $ 374.25              Kenneth L.Marchetti
         [

3        Ralph Wroblewski                                Priority                              $6,507.83          $0.00     $4,643.34
         248 Old Post Road
                                                         12/03/13                              $4,643.34
         Fairfield, CT 06824
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         [Gross Wage $6507.83 Less Taxes = Net $4643.34 Income Tax $976.17 FICA $403.49 Medicare $94.36 CT
         Income Tax $390.47]
4        Fair Harbor Capital, LLC                        Priority                              $7,093.35          $0.00     $7,093.35
         Ansonia Finance Station
                                                         12/04/13                              $7,093.35
         PO Box 237037
         New York, NY 10023
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim purchased from Esra Butler;



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935    Filed 12/10/20      Entered 12/10/20 14:54:55          Page 34 of
                                                      77


                                                                                                                    Page: 16

                                                      Exhibit C
                                           Analysis of Claims Register
                                Case:13-51829                     TRANSWITCH CORPORATION
                                                                            Claims Bar Date: 03/19/14

 Claim                Claimant Name/             Claim Type/                  Amount Filed/        Paid          Claim
                                                                Claim Ref
  No.               <Category>, Priority          Date Filed                    Allowed          to Date        Balance

6        Ana Lash                               Priority                             $9,236.85          $0.00     $6,590.50
         20 Meadowbrook Drive
                                                12/09/13                             $6,590.50
         Monroe, CT 06468
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         [Gross Wage $9236.85 Less Taxes = Net $6590.50 Income Tax $1385.53 FICA $572.68 Medicare $133.93 CT
         Income Tax $554.21]
8        John Soter                             Priority                             $3,759.70          $0.00     $2,682.54
         40 East Street
                                                12/10/13                             $2,682.54
         Stratford, CT 06615
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         [Gross Wage $3759.70 Less Taxes = Net $2682.54 Income Tax $563.96 FICA $233.10 Medicare $54.52 CT
         Income Tax $225.58]
9P       Kris Shankar                           Priority                           $12,475.00           $0.00     $8,900.91
         102 Minerva Way
                                                12/11/13                             $8,900.91
         San Ramon, CA 94583
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #645) WAS WITHDRAWN ON 6-27-17
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
10       Beverly Martin                         Priority                             $5,460.00          $0.00     $3,895.71
         15 Maple Avenue
                                                12/13/13                             $3,895.71
         Shelton, CT 06484
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         [Gross Wage $5460.00 Less Taxes = Net $3895.71 Income Tax $819.00 FICA $338.52 Medicare $79.17 CT
         Income Tax $327.60]
11P      Gloria Verdi                           Priority                           $12,475.00           $0.00     $8,900.91
         78 Powell PI
                                                12/13/13                             $8,900.91
         Bridgeport, CT 06604
         <5300-000 Wages - § 507(a)(4)>
         , 510




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935     Filed 12/10/20        Entered 12/10/20 14:54:55          Page 35 of
                                                       77


                                                                                                                       Page: 17

                                                         Exhibit C
                                            Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                               Claims Bar Date: 03/19/14

 Claim                Claimant Name/                Claim Type/                  Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority             Date Filed                    Allowed          to Date        Balance
         Claim reviewed by Trustee; allow.
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #646) WAS WITHDRAWN ON 6-27-17
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
16P      Matthew Rogers                            Priority                           $12,475.00           $0.00     $8,900.91
         21 Warde Terrace
                                                   12/23/13                             $8,900.91
         Fairfield, CT 06825
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #647) WAS WITHDRAWN ON 6-27-17
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
17P      Jack Hsieh                                Priority                           $12,475.00           $0.00         $0.00
         6804 Massey Ct
                                                   12/30/13                                $0.00
         Pleasanton, CA 94588
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed in full per Order dated 6/30/17 (Doc. ID 684)
20P      Jack Hsieh                                Priority                           $12,475.00           $0.00     $8,900.91
         6804 Massey Ct.
                                                   12/30/13                             $8,900.91
         Pleasanton, CA 94588
         <5300-000 Wages - § 507(a)(4)>
         , 510



         CLAIM ALLOWED AS PRIORITY CLAIM IN AMOUNT OF $12,475.00 AND UNSECURED CLAIM OF $16,955.52
         PER 6-30-17 COURT ORDER (DOC 684)
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
22-2P    WEIGUO (THOMAS) CHEN                      Priority                           $88,349.47           $0.00    $12,475.00
         ROOM 602, NO. 19, LANE 266
                                                   01/06/14                           $12,475.00
         DONGXIU ROAD
         SHANGHAI, CHINA 200125,
         <5300-000 Wages - § 507(a)(4)>
         , 510


         Per Order dated 9/27/18 (Doc. ID 896), claim was reclassified as a priority wage claim of $12,475, and a general
         unsecured claim of $24,547.32, and to disallow balance.




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20         Entered 12/10/20 14:54:55          Page 36 of
                                                        77


                                                                                                                         Page: 18

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

25       Life Insurance Company of North America     Priority                             $1,597.72          $0.00         $0.00
         Marylou Kilian Rice,Compliance Specialis
                                                     01/10/14                                $0.00
         900 Cottage Grove Road, B6LPA
         Hartford, CT 06152
         <5400-000 Contributions to Employee Benefit
         Plans - § 507(a)(5)>
         , 520
         Claim disallowed in entirety per Order dated 9/27/18 (Doc. ID 895)
26P      Argo Partners                              Priority                            $12,475.00           $0.00    $12,475.00
         12 West 37th Street
                                                    01/16/14                            $12,475.00
         9th Floor
         New York, NY 10018
         <5300-000 Wages - § 507(a)(4)>
         , 510


         Original creditor was Shahin Rohani; claim transferred to Argo Partners 1/9/2019 (Doc. ID 913)
29P      Harihara Moorthy                           Priority                            $12,475.00           $0.00     $8,900.91
         457 Washington Blvd
                                                    01/23/14                              $8,900.91
         Fremont, CA 94539
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim reviewed by Trustee; allow.
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
31P      Mohammad Ali Khatibzadeh                   Priority                            $12,475.00           $0.00     $8,900.91
         402 Allenhurst Pl.
                                                    01/27/14                              $8,900.91
         Cary, NC 27518
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
35       State of New Jersey                        Priority                              $8,000.00          $0.00         $0.00
         Division of Taxation
                                                    02/03/14                                 $0.00
         Compliance Activity,PO Box 245
         Trenton, NJ 08695
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Claim disallowed in entirety per Court Order dated 9/26/18 (Doc. ID 893)




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935       Filed 12/10/20      Entered 12/10/20 14:54:55          Page 37 of
                                                         77


                                                                                                                       Page: 19

                                                         Exhibit C
                                              Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                               Claims Bar Date: 03/19/14

 Claim                Claimant Name/                Claim Type/                  Amount Filed/       Paid           Claim
                                                                   Claim Ref
  No.               <Category>, Priority             Date Filed                    Allowed         to Date         Balance

36P      Argo Partners                             Priority                           $12,475.00           $0.00    $12,475.00
         12 West 37th Street
                                                   02/10/14                           $12,475.00
         9th Floor
         New York, NY 10018
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Wage claim transferred by Theodore Chung to Argo Partners on 3-19-18 (Doc. ID 768); no withholding because
         transferee is not an individual.
40P      William Kim                               Priority                           $12,475.00           $0.00    $12,475.00
         Jeongja Dong Sangrok Life
                                                   02/14/14                           $12,475.00
         Apartment 205-1503
         Sungram City, 463-785, KOREA,
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Per Order dated 9/18/17 (Doc. ID 720), wage claim priority limited to $12,475, with $27,334.31 treated as general
         unsecured claim.
         Claimant resides in South Korea; he had incorrectly completed the proof of claim form using the debtor's address as
         his. Address listed here is correct.
42P      Toshihiko Tominaga                        Priority                           $12,475.00           $0.00         $0.00
         Famile-Meidai_Mae 518,1-35-21
                                                   02/20/14                                $0.00
         Matsubara, Setagaya Ku,,
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim withdrawn 4/13/16 (see Doc ID 489)
46-2P    ARGO PARTNERS                             Priority                           $12,475.00           $0.00    $12,475.00
         12 West 37TH Street, 9TH Floor
                                                   02/20/14                           $12,475.00
         New York, NY 10018
         <5300-000 Wages - § 507(a)(4)>
         , 510
         CLAIM TRANSFERRED TO ARGO PARTNERS BY MARY LOMBARDO 28 BUTTONBALL DR., SANDY HOOK,
         CT 06482 ON 3-26-18 (Doc. ID 780); no withholding because transferee is not an individual.


         Amends 46-1
         PRIORITY CLAIM OF $12,475.00 IS ALLOWED AND A GENERAL UNSECURED CLAIM IN THE AMOUNT OF
         $23,372.11 IS ALLOWED PURSUANT TO COURT ORDER DATED 9-18-17 (DOC 720)
47P      Han (Hency) Xu                            Priority                           $12,475.00           $0.00    $12,475.00
         Chang YiGarden C#2D, Baihua Si Rd,
                                                   02/20/14                           $12,475.00
         Futian, Shenzhen, China,
         <5300-000 Wages - § 507(a)(4)>
         , 510


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20        Entered 12/10/20 14:54:55          Page 38 of
                                                        77


                                                                                                                        Page: 20

                                                         Exhibit C
                                            Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Wage claim by individual residing outside United States; no tax withholding.

         Objection to claim had been filed, but was withdrawn 6/27/17 (Doc. ID 654)
48P      Masaaki Komuro                            Priority                             $12,475.00          $0.00         $0.00
         1254-6 Angyouyoshioka, Kawaguchi-shi
                                                   11/21/13                                  $0.00
         Saitama 3340072 Japan,
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed in its entirety by Order dated 9/26/18 (Doc. ID 891)
49P      Matthew Gage                              Priority                             $12,475.00          $0.00     $8,900.91
         56 Stagecoach Circle
                                                   02/24/14                              $8,900.91
         Milford, CT 06460
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
50-2P    Ion Furtuna                               Priority                             $12,475.00          $0.00     $8,900.91
         5 Staudt Ct
                                                   02/25/14                              $8,900.91
         Somerset, NJ 08873
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
51P      State of Connecticut                       Priority                             $1,303.00          $0.00         $0.00
         Department of Revenue Services,C&E
                                                    02/25/14                                 $0.00
         Division, Bankruptcy Unit,25 Sigourney S
         Hartford, CT 06106-5032
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         MEMO: CLAIM WITHDRAWN BY DRS ON 6-23-15 (Doc. ID 430)
53P      Amir Bar Niv                              Priority                             $12,475.00          $0.00     $8,900.91
         1139 The Dallas Ave.
                                                   03/03/14                              $8,900.91
         Sunnyvale, CA 94087
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935       Filed 12/10/20        Entered 12/10/20 14:54:55             Page 39 of
                                                         77


                                                                                                                            Page: 21

                                                           Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                          TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                 Claim Type/                     Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                       Allowed          to Date        Balance

54P      Brown Kim ( Young - Tai Kim )               Priority                              $12,475.00           $0.00    $12,475.00
         #301, 283-9, Seokchon-dong
                                                     03/03/14                              $12,475.00
         Songpa-gu, Seoul 138-847,
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Wage claim by individual residing outside United States; no tax withholding. This is priority portion of claim.

         Objection had been filed by prior trustee, but that was withdrawn 6/27/17 (Doc. ID 656).
57       William G. Bartholomay                      Priority                              $11,650.00           $0.00         $0.00
         248 Hawthorne Lane
                                                     03/05/14                                   $0.00
         Orange, CT 06477
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Disallowed in its entirety by Order dated 9/18/17 (Doc. ID 728)
58-2P    Timothy Blanke                              Priority                              $12,475.00           $0.00      $8,900.91
         1230 Oak Park Court
                                                     03/05/14                                $8,900.91
         Pittsburgh, PA 15241
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
59-2P    California Department of Tax and Fee       Priority                                  $617.41           $0.00       $617.41
         Administration
                                                    03/06/14                                  $617.41
         Special Operations Branch, MIC:55
         PO Box 942879
         Sacramento, CA 94279-0055
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Claim reviewed by Trustee; this is priority portion of tax claim; allow.
61P      Dale Montrone                               Priority                              $12,475.00           $0.00      $8,900.91
         Miller Forge Building
                                                     03/10/14                                $8,900.91
         103 Roxbury Street - Suite 300
         Keene, NH 03431
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20         Entered 12/10/20 14:54:55          Page 40 of
                                                        77


                                                                                                                         Page: 22

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

62P      Mattias Zhabinskiy                         Priority                            $14,147.00           $0.00     $8,900.91
         139 West Haviland Lane
                                                    03/10/14                              $8,900.91
         Stamford, CT 06903
         <5300-000 Wages - § 507(a)(4)>
         , 510



         $12,475.00 IS ALLOWED AS A PRIORITY WAGE CLAIM PURSUANT AND $35,216.72 IS ALLOWED AS A
         GENERAL UNSECURED CLAIM PER 9-18-17 COURT ORDER (DOC 731)
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
63P      Cigna Health and Life Insurance Company     Priority                             $2,920.19          $0.00     $2,107.62
         Marylou Kilian Rice, Compliance Speciali
                                                     03/11/14                             $2,107.62
         900 Cottage Grove Road, B6LPA
         Hartford, CT 06152
         <5400-000 Contributions to Employee Benefit
         Plans - § 507(a)(5)>
         , 520
         ONLY PRIORITY CLAIM OF $2,107.62 IS ALLOWED AND THE ADMINISTRATIVE PORTION OF THE CLAIM IN
         THE AMOUNT OF $812.57 IS DISALLOWED PURSUANT TO COURT ORDER DATED 9-18-17 (DOC 721)
64P      Cigna Health and Life Insurance Company     Priority                             $4,700.22          $0.00     $4,700.22
         Marylou Kilian Rice, Compliance Speciali
                                                     03/11/14                             $4,700.22
         900 Cottage Grove Road, B6LPA
         Hartford, CT 06152
         <5400-000 Contributions to Employee Benefit
         Plans - § 507(a)(5)>
         , 520
         ONLY THE PRIORITY CLAIM OF $4,700.22 IS ALLOWED AND THE ADMINISTRATIVE PORTION OF THE
         CLAIM IN THE AMOUNT OF $3,630.94 IS DISALLOWED PURSUANT TO COURT ORDER DATED 9-18-17 (DOC
         721)
66P      Sarfraz Khan                               Priority                            $15,000.00           $0.00     $8,900.91
         1902 Buckeye Court
                                                    03/14/14                              $8,900.91
         Pleasanton, CA 94588
         <5300-000 Wages - § 507(a)(4)>
         , 510

         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20         Entered 12/10/20 14:54:55          Page 41 of
                                                        77


                                                                                                                         Page: 23

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

70       Tax Collector, Alameda County              Priority                              $3,656.53          $0.00     $3,656.53
         1221 Oak Street
                                                    03/17/14                              $3,656.53
         Oakland, CA 94612
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570
         Reviewed by Trustee; allow.
79P      Robert Bosi                                Priority                            $11,499.60           $0.00     $8,900.91
         15041 Malayan Court
                                                    03/18/14                              $8,900.91
         Bonita Springs, FL 34135
         <5300-000 Wages - § 507(a)(4)>
         , 510



         CLAIM ALLOWED AS A PRIORITY CLAIM IN THE AMOUNT OF $12,475.00 AND AN UNSECURED CLAIM OF
         $185,776.80 PER 6-30-17 COURT ORDER (DOC 685); Creditor filed a change of address letter on 7/28/16 (Doc. ID
         503)
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
81P      Thomas P. Richtarich                       Priority                            $12,475.00           $0.00     $8,900.91
         6 Islandia Ln
                                                    03/18/14                              $8,900.91
         Port St. Lucie, FL 34952-8545
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
85P      Kenneth L.Marchetti                        Priority                            $12,475.00           $0.00     $8,900.91
         28 Cliffside Drive
                                                    03/18/14                              $8,900.91
         Wallingford, CT 06492
         <5300-000 Wages - § 507(a)(4)>
         , 510
         [Gross Wage $12475.00 Less Taxes = Net $8900.91 Income Tax $1871.25 FICA $773.45 Medicare $180.89 CT
         Income Tax $748.50]
86       Amir Bar Niv                                Priority                           $18,980.62           $0.00         $0.00
         1139 The Dallas Ave.
                                                     03/19/14                                $0.00
         Sunnyvale, CA 94087
         <5400-000 Contributions to Employee Benefit
         Plans - § 507(a)(5)>
         , 520
         Claim disallowed in its entirety pursuant to Order dated 9/18/17 (Doc. ID 725)




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20         Entered 12/10/20 14:54:55          Page 42 of
                                                        77


                                                                                                                         Page: 24

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

93-2P    Xu Quan (David Xu)                         Priority                            $12,475.00           $0.00    $12,475.00
         5D room, 4 Building, JinHaiYan Garden
                                                    11/21/13                            $12,475.00
         Qiao Cheng Dong Road, Futian District
         Shenzhen, China 518053,
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim disallowed as filed; allowed only as a priority wage claim in the amount of $12,475.00 per Court Order dated
         9/18/17 (Doc. ID 727)
100-3P Department of the Treasury-Internal Revenue Priority                               $1,828.08          $0.00     $1,828.08
       Service
                                                   11/21/13                               $1,828.08
       Internal Revenue Service
       P.O. Box 7317
       Philadelphia, PA 19101-7317
       <5800-000 Claims of Governmental Units - §
       507(a)(8)>
       , 570
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #574) WAS WITHDRAWN ON 6-27-17 (DOC. ID 661)
         This is priority portion of claim.
101P     Transwitch Corp. 401(k) Ret. Plan by US DOL Priority                           $16,068.00           $0.00    $16,068.00
         Susan A. Hensley, Reg. Dir., US DOL-EBSA
                                                     11/21/13                           $16,068.00
         JFK Federal Bldg., Room 575
         Boston, MA 02203
         <5400-000 Contributions to Employee Benefit
         Plans - § 507(a)(5)>
         , 520
         CLAIM AMENDS CLAIM NO. 96 WHICH TIMELY FILED WAS DISALLOWED PURSUANT TO 9-12-17 COURT
         ORDER AS BEING SUPERCEDED BY THIS CLAIM 101 (DOC 714).
         $16,068.00 ALLOWED AS A PRIORITY CLAIM AND $69,470.00 OF THE CLAIM IS ALLOWED AS A TIMELY
         GENERAL UNSECURED CLAIM PURSUANT TO 9-12-17 COURT ORDER (DOC 715)
103      William A. Tomlin                          Priority                              $2,800.00          $0.00         $0.00
         205 Maplewood Ave. #9
                                                    11/21/13                                 $0.00
         Bridgeport, CT 06605
         <5300-000 Wages - § 507(a)(4)>
         , 510
         Claim withdrawn by creditor 3/9/18 (Doc. ID 765)
104      California Department of Tax and Fee       Priority                               $683.17           $0.00         $0.00
         Administration
                                                    03/06/14                                 $0.00
         Special Operations Branch, MIC 55
         PO Box 942879
         Sacramento, CA 94279-0055
         <5800-000 Claims of Governmental Units - §
         507(a)(8)>
         , 570



UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 43 of
                                                              77


                                                                                                                            Page: 25

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         Claim withdrawn by creditor 5/11/18 (Doc. ID 848)
         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00   $217,513.22
         <7100-000 Section 726(a)(2) General                                              $217,513.22
         Unsecured Claims>
         , 610
         Employee Income Tax Distribution:
                Claim      9U           $ 2,467.91          Kris Shankar
                Claim      11U          $ 1,647.75          Gloria Verdi
                Claim      16U          $ 867.50            Matthew Rogers
                Claim      20U          $ 2,543.33          Jack Hsieh
                Claim      29U          $ 2,935.29          Harihara Moorthy
                Claim      31U          $ 55,878.75         Mohammad Ali Khatibzadeh
                Claim      49U          $ 10,593.34         Matthew Gage
                Claim      50-2U        $ 19,012.62         Ion Furtuna
                Claim      53U          $ 37,526.16         Amir Bar Niv
                Claim      58-2U        $ 21,115.67         Timothy Blanke
                Claim      61U          $ 12,706.15         Dale Montrone
                Claim      62U          $ 5,282.51          Mattias Zhabinskiy
                Claim      66U          $ 378.75            Sarfraz Khan
                Claim      79U          $ 27,866.52         Robert Bosi
                Claim      81U          $ 5,904.53          Thomas P. Richatrich
                Claim      85U          $ 10,786.44         Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00    $66,340.73
         <7100-000 Section 726(a)(2) General                                               $66,340.73
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 44 of
                                                              77


                                                                                                                            Page: 26

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         Employee FICA Distribution:
                Claim      9U           $ 1,020.07          Kris Shankar
                Claim      11U          $ 681.07            Gloria Verdi
                Claim      16U          $ 358.56            Matthew Rogers
                Claim      20U          $ 1,051.24          Jack Hsieh
                Claim      29U          $ 1,213.25          Harihara Moorthy
                Claim      31U          $ 8,853.60          Mohammad Ali Khatibzadeh
                Claim      49U          $ 4,378.58          Matthew Gage
                Claim      50-2U        $ 7,858.55          Ion Furtuna
                Claim      53U          $ 8,853.60          Amir Bar Niv
                Claim      58-2U        $ 8,727.81          Timothy Blanke
                Claim      61U          $ 5,251.88          Dale Montrone
                Claim      62U          $ 2,183.44          Mattias Zhabinskiy
                Claim      66U          $ 156.55            Sarfraz Khan
                Claim      79U          $ 8,853.60          Robert Bosi
                Claim      81U          $ 2,440.54          Thomas P. Richatrich
                Claim      85U          $ 4,458.39          Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00    $21,026.26
         <7100-000 Section 726(a)(2) General                                               $21,026.26
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 45 of
                                                              77


                                                                                                                            Page: 27

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         Employee Medicare Distribution:
                Claim      9U           $ 238.56            Kris Shankar
                Claim      11U          $ 159.28            Gloria Verdi
                Claim      16U          $ 83.86             Matthew Rogers
                Claim      20U          $ 245.86            Jack Hsieh
                Claim      29U          $ 283.74            Harihara Moorthy
                Claim      31U          $ 5,401.61          Mohammad Ali Khatibzadeh
                Claim      49U          $ 1,024.02          Matthew Gage
                Claim      50-2U        $ 1,837.89          Ion Furtuna
                Claim      53U          $ 3,627.53          Amir Bar Niv
                Claim      58-2U        $ 2,041.18          Timothy Blanke
                Claim      61U          $ 1,228.26          Dale Montrone
                Claim      62U          $ 510.64            Mattias Zhabinskiy
                Claim      66U          $ 36.61             Sarfraz Khan
                Claim      79U          $ 2,693.76          Robert Bosi
                Claim      81U          $ 570.77            Thomas P. Richatrich
                Claim      85U          $ 1,042.69          Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00       $637.85
         <7100-000 Section 726(a)(2) General                                                  $637.85
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 46 of
                                                             77


                                                                                                                           Page: 28

                                                           Exhibit C
                                                  Analysis of Claims Register
                                   Case:13-51829                          TRANSWITCH CORPORATION
                                                                                   Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                Claim Type/                  Amount Filed/       Paid           Claim
                                                                       Claim Ref
  No.                   <Category>, Priority             Date Filed                    Allowed         to Date         Balance
         Employer FUTA Distribution:
                Claim      9U           $ 42.00            Kris Shankar
                Claim      11U          $ 42.00            Gloria Verdi
                Claim      16U          $ 34.70            Matthew Rogers
                Claim      20U          $ 42.00            Jack Hsieh
                Claim      29U          $ 42.00            Harihara Moorthy
                Claim      31U          $ 42.00            Mohammad Ali Khatibzadeh
                Claim      49U          $ 42.00            Matthew Gage
                Claim      50-2U        $ 42.00            Ion Furtuna
                Claim      53U          $ 42.00            Amir Bar Niv
                Claim      58-2U        $ 42.00            Timothy Blanke
                Claim      61U          $ 42.00            Dale Montrone
                Claim      62U          $ 42.00            Mattias Zhabinskiy
                Claim      66U          $ 15.15            Sarfraz Khan
                Claim      79U          $ 42.00            Robert Bosi
                Claim      81U          $ 42.00            Thomas P. Richatrich
                Claim      85U          $ 42.00            Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                     Unsecured                               $0.00           $0.00    $66,340.73
         <7100-000 Section 726(a)(2) General                                              $66,340.73
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 47 of
                                                              77


                                                                                                                            Page: 29

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         Employer FICA Distribution:
                Claim      9U           $ 1,020.07          Kris Shankar
                Claim      11U          $ 681.07            Gloria Verdi
                Claim      16U          $ 358.56            Matthew Rogers
                Claim      20U          $ 1,051.24          Jack Hsieh
                Claim      29U          $ 1,213.25          Harihara Moorthy
                Claim      31U          $ 8,853.60          Mohammad Ali Khatibzadeh
                Claim      49U          $ 4,378.58          Matthew Gage
                Claim      50-2U        $ 7,858.55          Ion Furtuna
                Claim      53U          $ 8,853.60          Amir Bar Niv
                Claim      58-2U        $ 8,727.81          Timothy Blanke
                Claim      61U          $ 5,251.88          Dale Montrone
                Claim      62U          $ 2,183.44          Mattias Zhabinskiy
                Claim      66U          $ 156.55            Sarfraz Khan
                Claim      79U          $ 8,853.60          Robert Bosi
                Claim      81U          $ 2,440.54          Thomas P. Richatrich
                Claim      85U          $ 4,458.39          Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00    $21,026.26
         <7100-000 Section 726(a)(2) General                                               $21,026.26
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 48 of
                                                              77


                                                                                                                            Page: 30

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         Employer Medicare Distribution:
                Claim      9U           $ 238.56            Kris Shankar
                Claim      11U          $ 159.28            Gloria Verdi
                Claim      16U          $ 83.86             Matthew Rogers
                Claim      20U          $ 245.86            Jack Hsieh
                Claim      29U          $ 283.74            Harihara Moorthy
                Claim      31U          $ 5,401.61          Mohammad Ali Khatibzadeh
                Claim      49U          $ 1,024.02          Matthew Gage
                Claim      50-2U        $ 1,837.89          Ion Furtuna
                Claim      53U          $ 3,627.53          Amir Bar Niv
                Claim      58-2U        $ 2,041.18          Timothy Blanke
                Claim      61U          $ 1,228.26          Dale Montrone
                Claim      62U          $ 510.64            Mattias Zhabinskiy
                Claim      66U          $ 36.61             Sarfraz Khan
                Claim      79U          $ 2,693.76          Robert Bosi
                Claim      81U          $ 570.77            Thomas P. Richatrich
                Claim      85U          $ 1,042.69          Kenneth L.Marchetti
         [

         INTERNAL REVENUE SERVICE,                      Unsecured                               $0.00           $0.00        $97.25
         <7100-000 Section 726(a)(2) General                                                   $97.25
         Unsecured Claims>
         , 610
         Employee Medicare Distribution:
                Claim      31U          $ 97.25             Mohammad Ali Khatibzadeh
         [

         State of Connecticut                           Unsecured                               $0.00           $0.00    $87,005.28
         Department of Revenue Services
                                                                                           $87,005.28
         450 Columbus Blvd
         Hartford, CT 06103
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 49 of
                                                              77


                                                                                                                            Page: 31

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                           TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Employee CT Income Tax Distribution:
                Claim      9U           $ 987.16            Kris Shankar
                Claim      11U          $ 659.10            Gloria Verdi
                Claim      16U          $ 347.00            Matthew Rogers
                Claim      20U          $ 1,017.33          Jack Hsieh
                Claim      29U          $ 1,174.12          Harihara Moorthy
                Claim      31U          $ 22,351.50         Mohammad Ali Khatibzadeh
                Claim      49U          $ 4,237.34          Matthew Gage
                Claim      50-2U        $ 7,605.05          Ion Furtuna
                Claim      53U          $ 15,010.46         Amir Bar Niv
                Claim      58-2U        $ 8,446.27          Timothy Blanke
                Claim      61U          $ 5,082.46          Dale Montrone
                Claim      62U          $ 2,113.00          Mattias Zhabinskiy
                Claim      66U          $ 151.50            Sarfraz Khan
                Claim      79U          $ 11,146.61         Robert Bosi
                Claim      81U          $ 2,361.81          Thomas P. Richatrich
                Claim      85U          $ 4,314.57          Kenneth L.Marchetti
         [

         State of Connecticut                           Unsecured                               $0.00           $0.00     $6,428.80
         Department of Revenue Services
                                                                                             $6,428.80
         450 Columbus Blvd
         Hartford, CT 06103
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
             Case 13-51829         Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 50 of
                                                              77


                                                                                                                            Page: 32

                                                            Exhibit C
                                                   Analysis of Claims Register
                                   Case:13-51829                            TRANSWITCH CORPORATION
                                                                                    Claims Bar Date: 03/19/14

 Claim                    Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                        Claim Ref
  No.                   <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Employer CT SUTA Distribution:
                Claim      9U           $ 450.00             Kris Shankar
                Claim      11U          $ 329.55             Gloria Verdi
                Claim      16U          $ 173.50             Matthew Rogers
                Claim      20U          $ 450.00             Jack Hsieh
                Claim      29U          $ 450.00             Harihara Moorthy
                Claim      31U          $ 450.00             Mohammad Ali Khatibzadeh
                Claim      49U          $ 450.00             Matthew Gage
                Claim      50-2U        $ 450.00             Ion Furtuna
                Claim      53U          $ 450.00             Amir Bar Niv
                Claim      58-2U        $ 450.00             Timothy Blanke
                Claim      61U          $ 450.00             Dale Montrone
                Claim      62U          $ 450.00             Mattias Zhabinskiy
                Claim      66U          $ 75.75              Sarfraz Khan
                Claim      79U          $ 450.00             Robert Bosi
                Claim      81U          $ 450.00             Thomas P. Richatrich
                Claim      85U          $ 450.00             Kenneth L.Marchetti
         [

1        Pitney Bowes Global Financial Services LLC Unsecured                                $2,029.16          $0.00     $2,029.16
         27 Waterview Drive
                                                    11/25/13                                 $2,029.16
         Shelton, CT 06484
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
2        Business Wire Inc.                             Unsecured                            $3,726.00          $0.00     $3,726.00
         101 California Street, 20th Floor
                                                        12/02/13                             $3,726.00
         San Francisco, CA 94111
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow. Court Order dated 10/30/19 (Document 923) confirms that this is an allowed
         claim notwithstanding that the physical proof of claim cannot be located by the Clerk's Office.
5        Mspire Group                                   Unsecured                          $33,800.00           $0.00    $33,800.00
         P.O. Box 7376
                                                        12/05/13                           $33,800.00
         Hillsborough, NJ 08844
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 51 of
                                                          77


                                                                                                                        Page: 33

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

7        LEAF                                       Unsecured                            $4,021.42          $0.00     $4,021.42
         P.O. Box 644006
                                                    12/06/13                             $4,021.42
         Cincinnati, OH 45264
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
9U       Kris Shankar                               Unsecured                          $16,452.74           $0.00    $11,739.04
         102 Minerva Way
                                                    12/11/13                           $11,739.04
         San Ramon, CA 94583
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #645) WAS WITHDRAWN ON 6-27-17
         [Gross Wage $16452.74 Less Taxes = Net $11739.04 Income Tax $2467.91 FICA $1020.07 Medicare $238.56 CT
         Income Tax $987.16]
11U      Gloria Verdi                               Unsecured                          $10,985.00           $0.00     $7,837.80
         78 Powell PI
                                                    12/13/13                             $7,837.80
         Bridgeport, CT 06604
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow. Claim reviewed by Trustee; allow.
         Order dated 9/26/18 (Doc ID 890) reclassified claim as partial priority and partial general unsecured
         [Gross Wage $10985.00 Less Taxes = Net $7837.80 Income Tax $1647.75 FICA $681.07 Medicare $159.28 CT
         Income Tax $659.10]
12       Argo Partners                              Unsecured                            $3,619.02          $0.00     $3,619.02
         12 West 37th Street, 9th Floor
                                                    12/13/13                             $3,619.02
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow. MEMO: Original Creditor was New England Mechanical Services, Inc., assigned
         to Argo Partners 3/19/18.
13       Marcum LLP                                 Unsecured                         $159,744.70           $0.00         $0.00
         555 Long Wharf Drive
                                                    12/16/13                                $0.00
         12th Floor
         New Haven, CT 06511
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety by Order dated 10/16/19 (Doc. ID 921)



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 52 of
                                                          77


                                                                                                                        Page: 34

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

14       Argo Partners                              Unsecured                            $2,241.50          $0.00     $2,241.50
         12 West 37th Street, 9th Floor
                                                    12/19/13                             $2,241.50
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         Original Creditor was Carmody & Torrance LLP. Transfered to Argo Partners on 3-19-17
15       Argo Partners                              Unsecured                            $2,350.32          $0.00     $2,350.32
         12 West 37th Street, 9th Floor
                                                    12/20/13                             $2,350.32
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         Original Creditor was Ameri-Kleen, Inc. Transferred to Argo Partners on 3-19-17
16U      Matthew Rogers                             Unsecured                            $5,783.30          $0.00     $4,126.38
         21 Warde Terrace
                                                    12/23/13                             $4,126.38
         Fairfield, CT 06825
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         OBJECTION TO CLAIM (DOC. #647) WAS WITHDRAWN ON 6-27-17
         [Gross Wage $5783.30 Less Taxes = Net $4126.38 Income Tax $867.50 FICA $358.56 Medicare $83.86 CT
         Income Tax $347.00]
17U      Jack Hsieh                                 Unsecured                          $16,955.52           $0.00         $0.00
         6804 Massey Ct
                                                    12/30/13                                $0.00
         Pleasanton, CA 94588
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: WRONG CREDITOR LISTED ON CLAIMS REGISTER; CLAIM DISALLOWED PER 6-30-17 COURT
         ORDER (Doc 684)
         CLAIM ENTERED AS CLAIM NO. 20
18       Robson Technologies, Inc.                  Unsecured                             $754.94           $0.00       $754.94
         135 East Main Street
                                                    12/30/13                              $754.94
         Suite 130
         Morgan Hill, CA 95037
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 53 of
                                                          77


                                                                                                                          Page: 35

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed         to Date         Balance

19       Richard Pico                               Unsecured                             $930.00           $0.00         $930.00
         18 Keegan Drive
                                                    12/30/13                              $930.00
         Bethany, CT 06524
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Per Order dated 9/27/18 (Doc. ID 897), this is classified as a general unsecured claim; this creditor was an
         independent contractor, not an employee.
20U      Jack Hsieh                                 Unsecured                          $16,955.52           $0.00       $12,097.76
         6804 Massey Ct.
                                                    12/30/13                           $12,097.76
         Pleasanton, CA 94588
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



         CLAIM ALLOWED AS PRIORITY CLAIM IN AMOUNT OF $12,475.00 AND UNSECURED CLAIM OF $16,955.52
         PER 6-30-17 COURT ORDER (DOC 684)
         [Gross Wage $16955.52 Less Taxes = Net $12097.76 Income Tax $2543.33 FICA $1051.24 Medicare $245.86 CT
         Income Tax $1017.33]
21       Three Part Advisors, LLC                   Unsecured                          $76,700.00           $0.00       $76,700.00
         POB 92698
                                                    01/06/14                           $76,700.00
         Southlake, TX 76092
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: WITHDRAWAL OF TRUSTEE'S OBJECTION TO CLAIM ON 6-27-17 DOC. 648
         Claim transferred from Three Part Advisors, POB 92698 on 4-5-18, but transfer of Claim Withdrawn on 4-19-18 by
         Argo Partners (Doc ID 817)
22-2U    WEIGUO (THOMAS) CHEN                       Unsecured                               $0.00           $0.00       $24,547.32
         ROOM 602, NO. 19, LANE 266
                                                    11/21/13                           $24,547.32
         DONGXIU ROAD
         SHANGHAI, CHINA 200125,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Per Order dated 9/27/18 (Doc. ID 896), claim was reclassified as a priority wage claim of $12,475, and a general
         unsecured claim of $24,547.32, and to disallow balance.
23       ARGO PARTNERS                              Unsecured                          $70,371.31           $0.00       $70,371.31
         12 WEST 37TH STREET, 9TH FLOOR
                                                    11/21/13                           $70,371.31
         NEW YORK, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 54 of
                                                          77


                                                                                                                        Page: 36

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         MEMO: WITHDRAWAL OF OBJECTION TO CLAIM FILED BY TRUSTEE 6-27-17 DOC. 650
         CLAIM ASSIGNED to ARGO PARTNERS BY Silconware Precision Industries Co., LTD, Attn: Andy Huang Legal
         Dept No 123 Sec 3, DaFong Road, Tantzu, Taichung, Taiwan, R.O.C.427
24       Absolute Clarity & Calibration             Unsecured                             $276.51           $0.00       $276.51
         109 Main Street
                                                    01/09/14                              $276.51
         Terryville, CT 06786
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         MEMO: TRUSTEE'S OBJECTION TO CLAIM (DOC. #651) WAS WITHDRAWN ON 6-27-17 (Doc 651)
26U      Argo Partners                              Unsecured                            $8,618.75          $0.00     $8,618.75
         12 West 37th Street
                                                    01/16/14                             $8,618.75
         9th Floor
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


         Original creditor was Shahin Rohani; claim transferred to Argo Partners 1/9/2019 (Doc. ID 913)
27       American InfoSource LP                     Unsecured                             $140.30           $0.00       $140.30
         as agent for Verizon
                                                    01/17/14                              $140.30
         PO Box 248838
         Oklahoma City, OK 73124-8838
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
28       United Parcel Service                      Unsecured                             $197.59           $0.00       $197.59
         c/o Receivable Management Services
                                                    01/20/14                              $197.59
         P.O. Box 4396
         Timonium, MD 21094
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
29U      Harihara Moorthy                           Unsecured                          $34,199.54           $0.00    $13,962.20
         457 Washington Blvd
                                                    01/23/14                           $13,962.20
         Fremont, CA 94539
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 55 of
                                                          77


                                                                                                                        Page: 37

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Claim reviewed by Trustee; allow.
         [Gross Wage $19568.60 Less Taxes = Net $13962.20 Income Tax $2935.29 FICA $1213.25 Medicare $283.74 CT
         Income Tax $1174.12]
30       Farmington Displays Inc.                   Unsecured                            $2,615.63          $0.00     $2,615.63
         21 Hyde Road
                                                    01/24/14                             $2,615.63
         Farmington, CT 06032
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
31U      Mohammad Ali Khatibzadeh                   Unsecured                         $372,525.00           $0.00   $279,942.29
         402 Allenhurst Pl.
                                                    01/27/14                          $279,942.29
         Cary, NC 27518
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $372525.00 Less Taxes = Net $279942.29 Income Tax $55878.75 FICA $8853.60 Medicare $5401.61
         Medicare $97.25 CT Income Tax $22351.50]
32       Great Northern Insurance Co.               Unsecured                          $37,733.00           $0.00         $0.00
         c/o Soffer,Rech& Borg, LLP
                                                    02/03/14                                $0.00
         48 Wall Street, 26th Floor
         New York, NY 10005
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Disallowed in its entirety by Order dated 9/26/18 (Doc ID 894)
33       Argo Partners                              Unsecured                            $2,720.00          $0.00     $2,720.00
         12 West 37th Street, 9th Floor
                                                    01/31/14                             $2,720.00
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Independent contractor claim (not employee); Original Creditor was Deepak Wilson. Transferred to Argo Partners
         on 3-19-18
34       State of New Jersey                        Unsecured                          $24,000.00           $0.00         $0.00
         Division of Taxation
                                                    02/03/14                                $0.00
         Compliance Activity,PO Box 245
         Trenton, NJ 08695
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in entirety per Court Order dated 9/26/18 (Doc. ID 893)




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 56 of
                                                          77


                                                                                                                        Page: 38

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

36U      Argo Partners                              Unsecured                          $56,275.00           $0.00    $56,275.00
         12 West 37th Street
                                                    02/10/14                           $56,275.00
         9th Floor
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Wage claim transferred by Theodore Chung to Argo Partners on 3-19-18 (Doc. ID 768); no withholding because
         transferee is not an individual.
37       Merrill Communications LLC                 Unsecured                            $3,436.15          $0.00     $3,436.15
         One Merrill Circle
                                                    02/10/14                             $3,436.15
         St.Paul, MN 55108
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
38       Level 3 Communications, LLC                Unsecured                          $10,321.53           $0.00    $10,321.53
         1025 Eldorado Blvd
                                                    02/10/14                           $10,321.53
         Attn: Legal Dept.(BKY)
         Broomfield, CO 80021
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
39       Dell Marketing, L.P.                       Unsecured                            $1,851.15          $0.00     $1,851.15
         One Dell Way
                                                    02/13/14                             $1,851.15
         RR1, MS 52
         Round Rock, TX 78682
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
40U      William Kim                                Unsecured                          $27,334.31           $0.00    $27,334.31
         Jeongja Dong Sangrok Life
                                                    02/14/14                           $27,334.31
         Apartment 205-1503
         Sungram City, 463-785, KOREA,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Per Order dated 9/18/17 (Doc. ID 720), wage claim priority limited to $12,475, with $27,334.31 treated as general
         unsecured claim.
         Claimant resides in South Korea; he had incorrectly completed the proof of claim form using the debtor's address as
         his. Address listed here is correct.



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 57 of
                                                          77


                                                                                                                        Page: 39

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed         to Date         Balance

41       W.B Mason. Co, ,Inc.                       Unsecured                             $545.96           $0.00       $545.96
         59 Centre Street
                                                    02/18/14                              $545.96
         Attn: Lisa M. Fiore
         Brockton, MA 02301
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
42U      Toshihiko Tominaga                         Unsecured                          $17,296.07           $0.00         $0.00
         Famile-Meidai_Mae 518,1-35-21
                                                    02/20/14                                $0.00
         Matsubara, Setagaya Ku,,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim withdrawn 4/13/16 (see Doc ID 489)
43       Toshihiko Tominaga                         Unsecured                         $686,702.00           $0.00         $0.00
         Famile-Meidai_Mae 518,1-35-21
                                                    02/20/14                                $0.00
         Matsubara, Setagaya Ku,,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim withdrawn 4/13/16 (see Doc ID 489)
44       Toshihiko Tominaga                         Unsecured                          $48,122.86           $0.00         $0.00
         Famile-Meidai_Mae 518,1-35-21
                                                    02/20/14                                $0.00
         Matsubara, Setagaya Ku,,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim withdrawn 4/13/16 (see Doc ID 489)
45       Invershare, Inc                            Unsecured                             $151.36           $0.00       $151.36
         4501 North Point Parkway
                                                    02/20/14                              $151.36
         Suite 325
         Alpharetta, GA 30022
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Per Order dated 9/26/18 (Doc. ID 892), reclassified as general unsecured claim
46-2U    Argo Partners                              Unsecured                          $23,447.31           $0.00    $23,372.11
         12 West 37th Street, 9th Floor
                                                    02/20/14                           $23,372.11
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 58 of
                                                          77


                                                                                                                        Page: 40

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed         to Date         Balance
         CLAIM TRANSFERRED TO ARGO PARTNERS BY MARY LOMBARDO 28 BUTTONBALL DR., SANDY HOOK,
         CT 06482 ON 3-26-18 (Doc. ID 780); no withholding because transferee is not an individual.


         Amends 46-1
         PRIORITY CLAIM OF $12,475.00 IS ALLOWED AND A GENERAL UNSECURED CLAIM IN THE AMOUNT OF
         $23,372.11 IS ALLOWED PURSUANT TO COURT ORDER DATED 9-18-17 (DOC 720)
47U      Han (Hency) Xu                             Unsecured                          $45,274.02           $0.00    $45,274.02
         Chang YiGarden C#2D, Baihua Si Rd,
                                                    02/19/14                           $45,274.02
         Futian, Shenzhen, China,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Wage claim by individual residing outside United States; no tax withholding. This is general unsecured portion of
         claim.

         Objection to claim had been filed, but was withdrawn 6/27/17 (Doc. ID 654)
48U      Masaaki Komuro                             Unsecured                             $189.87           $0.00         $0.00
         1254-6 Angyouyoshioka, Kawaguchi-shi
                                                    11/21/13                                $0.00
         Saitama 3340072 Japan,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety by Order dated 9/26/18 (Doc. ID 891)
49U      Matthew Gage                               Unsecured                          $70,622.30           $0.00    $50,389.02
         56 Stagecoach Circle
                                                    02/24/14                           $50,389.02
         Milford, CT 06460
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $70622.30 Less Taxes = Net $50389.02 Income Tax $10593.34 FICA $4378.58 Medicare $1024.02
         CT Income Tax $4237.34]
50-2U    Ion Furtuna                                Unsecured                         $126,750.80           $0.00    $90,436.69
         5 Staudt Ct
                                                    02/25/14                           $90,436.69
         Somerset, NJ 08873
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $126750.80 Less Taxes = Net $90436.69 Income Tax $19012.62 FICA $7858.55 Medicare $1837.89
         CT Income Tax $7605.05]




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 59 of
                                                          77


                                                                                                                        Page: 41

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.                <Category>, Priority             Date Filed                    Allowed          to Date        Balance

51U      State of Connecticut                       Unsecured                             $100.00           $0.00         $0.00
         Department of Revenue Services,C&E
                                                    02/26/14                                $0.00
         Division, Bankruptcy Unit,25 Sigourney S
         Hartford, CT 06106-5032
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         MEMO: CLAIM WITHDRAWN BY DRS ON 6-23-15 (Doc. ID 430)
52       Fair Harbor Capital, LLC                   Unsecured                            $1,629.98          $0.00     $1,629.98
         Ansonia Finance Station
                                                    03/03/14                             $1,629.98
         PO Box 237037
         New York, NY 10023
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow. Assigned by Barnum Engineered Systems, Inc. to Fair Harbor Capital LLC on
         5/31/18 (Doc. ID 855).
53U      Amir Bar Niv                               Unsecured                         $250,174.41           $0.00   $185,156.66
         1139 The Dallas Ave.
                                                    03/03/14                          $185,156.66
         Sunnyvale, CA 94087
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $250174.41 Less Taxes = Net $185156.66 Income Tax $37526.16 FICA $8853.60 Medicare $3627.53
         CT Income Tax $15010.46]
54U      Brown Kim ( Young - Tai Kim )              Unsecured                          $26,457.69           $0.00    $26,457.69
         #301, 283-9, Seokchon-dong
                                                    03/03/14                           $26,457.69
         Songpa-gu, Seoul 138-847,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Wage claim by individual residing outside United States; no tax withholding. This is general unsecured portion of
         claim.

         Objection had been filed by prior trustee, but that was withdrawn 6/27/17 (Doc. ID 656).
55       Invershare, Inc                            Unsecured                             $151.36           $0.00         $0.00
         4501 North Point Parkway, Suite 325
                                                    03/03/14                                $0.00
         Alpharetta, GA 30022
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Disallowed in its entirety by Order dated 9/25/18 (Doc. ID 886); Duplicative of Claim 45




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 60 of
                                                           77


                                                                                                                         Page: 42

                                                         Exhibit C
                                                Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                Claimant Name/                  Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.               <Category>, Priority               Date Filed                    Allowed          to Date        Balance

56       Robert Hannagan                             Unsecured                             $350.00           $0.00       $350.00
         12 Wagon Road
                                                     03/04/14                              $350.00
         Bethel, CT 06801
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Order dated 9/26/18 (Doc. ID 889) reclassified this as a general unsecured claim; not wages. Claimant was an
         independent contractor.
58-2U    Timothy Blanke                              Unsecured                         $140,771.12           $0.00   $100,440.19
         1230 Oak Park Court
                                                     03/05/14                          $100,440.19
         Pittsburgh, PA 15241
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $140771.12 Less Taxes = Net $100440.19 Income Tax $21115.67 FICA $8727.81 Medicare $2041.18
         CT Income Tax $8446.27]
59-2U    California Department of Tax and Fee        Unsecured                               $65.76          $0.00        $65.76
         Administration
                                                     03/06/14                                $65.76
         Special Operations Branch, MIC:55
         PO Box 942879
         Sacramento, CA 94279-0055
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; this is general unsecured portion of tax claim; allow.
60       Argo Partners                               Unsecured                          $22,938.00           $0.00    $22,938.00
         12 West 37th Street
                                                     03/10/14                           $22,938.00
         9th Floor
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow. (This was assigned to Argo Partners by Three Media Tech CC Pvt Ltd; see
         transfer of claim filed 6/21/18 (Doc. ID 860)).
61U      Dale Montrone                               Unsecured                          $84,707.68           $0.00    $60,438.93
         Miller Forge Building
                                                     03/10/14                           $60,438.93
         103 Roxbury Street - Suite 300
         Keene, NH 03431
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $84707.68 Less Taxes = Net $60438.93 Income Tax $12706.15 FICA $5251.88 Medicare $1228.26
         CT Income Tax $5082.46]



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 61 of
                                                          77


                                                                                                                        Page: 43

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date        Balance

62U      Mattias Zhabinskiy                         Unsecured                          $35,216.72           $0.00    $25,127.13
         139 West Haviland Lane
                                                    03/10/14                           $25,127.13
         Stamford, CT 06903
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



         $12,475.00 IS ALLOWED AS A PRIORITY WAGE CLAIM PURSUANT AND $35,216.72 IS ALLOWED AS A
         GENERAL UNSECURED CLAIM PER 9-18-17 COURT ORDER (DOC 731)
         [Gross Wage $35216.72 Less Taxes = Net $25127.13 Income Tax $5282.51 FICA $2183.44 Medicare $510.64 CT
         Income Tax $2113.00]
65       George McKinnis, Esq.                      Unsecured                            $6,190.62          $0.00     $6,190.62
         McKinnis Law Offices
                                                    03/14/14                             $6,190.62
         12 Locust Lane
         Bronxville, NY 10708
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
66U      Sarfraz Khan                               Unsecured                          $15,000.00           $0.00     $1,801.59
         1902 Buckeye Court
                                                    03/14/14                             $1,801.59
         Pleasanton, CA 94588
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



         Change of address 5-31-16 (Doc. ID 494)

         PRIORITY CLAIM OF $12,475.00 IS ALLOWED AND AN UNSECURED GENERAL CLAIM IN THE AMOUNT OF
         $2,525.00 IS ALLOWED PURSUANT TO COURT ORDER DATED 9-18-17 (DOC 720)
         [Gross Wage $2525.00 Less Taxes = Net $1801.59 Income Tax $378.75 FICA $156.55 Medicare $36.61 CT
         Income Tax $151.50]
67       Inde-Systems India PVT                     Unsecured                         $192,000.00           $0.00   $192,000.00
         807 New Delhi House
                                                    03/13/14                          $192,000.00
         Barakhamba Road
         New Delhi, India 110001,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #560) WAS WITHDRAWN ON 6-27-17 (Doc. ID 657); Allow as filed.




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829           Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55          Page 62 of
                                                           77


                                                                                                                         Page: 44

                                                         Exhibit C
                                               Analysis of Claims Register
                                 Case:13-51829                        TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/       Paid           Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed         to Date         Balance

68       eSilicon Corporation                        Unsecured                         $400,210.14           $0.00   $400,210.14
         c/o Patrick M. Costello, Esq.,Vectis Law
                                                     03/14/14                          $400,210.14
         1900 S. Norfolk St., Suite 350
         San Mateo, CA 94403
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #561) WAS WITHDRAWN ON 6-27-17 (DOC 658); Allow.
         Change of Address filed on 3-20-18 (Doc. ID. 774)
69       KORI TECHNOLOGY LTD                         Unsecured                          $58,010.04           $0.00    $58,010.04
         4 Sonning Meadows, Sonning
                                                     11/21/13                           $58,010.04
         Reading, United Kingdom
         RG4 6XB,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Objection to Claim filed 5-2-17 (Doc. ID 562); Objection withdrawn 6/27/19 (Doc. ID 659); Allow.
71       Crashire Capital Master Fund, Ltd.          Unsecured                         $265,517.02           $0.00         $0.00
         Greenberg Trauig LLP,c-o Gabriel
                                                     03/17/14                                $0.00
         Aizenberg,77 W. Wacker Drive, Suite 3100
         Chicago, IL 60601
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Disallowed in its entirety by Order dated 9/18/17 (Doc. ID 722)
72       American Express                            Unsecured                              $45.00           $0.00        $45.00
         Travel Related Services Company, Inc.
                                                     03/18/14                               $45.00
         c o Becket and Lee LLP, POB 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
73       American Express                            Unsecured                             $134.52           $0.00       $134.52
         Travel Related Services Company, Inc.
                                                     03/18/14                              $134.52
         c/o Becket and Lee LLP, POB 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935         Filed 12/10/20      Entered 12/10/20 14:54:55          Page 63 of
                                                           77


                                                                                                                          Page: 45

                                                         Exhibit C
                                                Analysis of Claims Register
                                Case:13-51829                         TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/        Paid           Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed          to Date         Balance

74       American Express                            Unsecured                            $1,164.98          $0.00      $1,164.98
         Travel Related Services Company, Inc.
                                                     03/18/14                             $1,164.98
         c o Becket and Lee LLP, POB 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
75 -2    American Express                            Unsecured                          $19,789.00           $0.00     $19,789.00
         Travel Related Services Company, Inc.
                                                     03/18/14                           $19,789.00
         c o Becket and Lee LLP, POB 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
76-3     MCS Capital, LLC                            Unsecured                          $87,830.51           $0.00     $87,830.51
         c/o STC, Inc.
                                                     03/18/14                           $87,830.51
         233 North Prospect Street, Suite 202
         Hagerstown, MD 21740
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim, as amended, reviewed by Trustee; explanation of amended claim in Doc. ID 627 filed in case; allow.
         Claim assigned to MCS Capital, LLC per Amended Notice of Transfer of Claim filed 4/24/18 (Doc. ID 829); claim
         originally held by Three Enterprise Drive-Shelton, LLC.
77 -3    MCS CAPITAL, LLC                            Unsecured                        $3,479,531.95          $0.00   $3,479,531.95
         c/o STC, Inc..
                                                     03/18/14                         $3,479,531.95
         223 North Prospect St., Ste. 202
         Hagerstown, MD 21740
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim, as amended, reviewed by Trustee; explanation of amended claim in Doc. ID 627 filed in case; allow.
         Claim assigned to MCS Capital, LLC per Amended Notice of Transfer of Claim filed 4/24/18 (Doc. ID 830); claim
         originally held by Three Enterprise Drive-Shelton, LLC.
78       Synopsys                                    Unsecured                        $1,137,234.40          $0.00   $1,137,234.40
         Attn: David Pursley
                                                     03/19/14                         $1,137,234.40
         700 East Middlefield Road
         Mountain View, CA 94043
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.


UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55           Page 64 of
                                                          77


                                                                                                                        Page: 46

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/         Paid         Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed           to Date       Balance

79U      Robert Bosi                                Unsecured                           $185,776.80         $0.00   $135,216.31
         15041 Malayan Court
                                                    03/18/14                            $135,216.31
         Bonita Springs, FL 34135
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610



         CLAIM ALLOWED AS A PRIORITY CLAIM IN THE AMOUNT OF $12,475.00 AND AN UNSECURED CLAIM OF
         $185,776.80 PER 6-30-17 COURT ORDER (DOC 685); Creditor filed a change of address letter on 7/28/16 (Doc. ID
         503)
         [Gross Wage $185776.80 Less Taxes = Net $135216.31 Income Tax $27866.52 FICA $8853.60 Medicare $2693.76
         CT Income Tax $11146.61]
80       Transwitch India Private Ltd.              Unsecured                        $3,729,959.00          $0.00         $0.00
         Mr.Dale Montrone
                                                    03/18/14                                  $0.00
         P O Box 762
         Stoddard, NH 03464
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety by Order dated 9/18/17 (Doc. ID 723)
81U      Thomas P. Richatrich                       Unsecured                            $39,363.56         $0.00    $28,085.91
         38 Pastors Walk
                                                    03/18/14                             $28,085.91
         Monroe, CT 06468
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $39363.56 Less Taxes = Net $28085.91 Income Tax $5904.53 FICA $2440.54 Medicare $570.77 CT
         Income Tax $2361.81]
82       Vendor Recovery Fund IV, LLC               Unsecured                           $175,000.00         $0.00   $175,000.00
         PO Box 669
                                                    03/18/14                            $175,000.00
         Smithtown, NY 11787
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim reviewed by Trustee; allow.
         Claim transferred by Maxim Group, LLC, 405 Lexington Ave. New York, NY 10174 on 3/30/18 (Doc. ID 782)
83       Net IP, LLC                                Unsecured                            $50,000.00         $0.00         $0.00
         2 Trap Falls Road
                                                    03/19/14                                  $0.00
         Shelton, CT 06484
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety per Court Order dated 9/18/17 (Doc. ID 724)

UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935        Filed 12/10/20      Entered 12/10/20 14:54:55           Page 65 of
                                                          77


                                                                                                                        Page: 47

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                Claim Type/                  Amount Filed/         Paid         Claim
                                                                    Claim Ref
  No.                <Category>, Priority             Date Filed                    Allowed           to Date       Balance

84       Argo Partners                              Unsecured                             $6,200.00         $0.00     $6,200.00
         12 West 37th Street
                                                    03/19/14                              $6,200.00
         9th Floor
         New York, NY 10018
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         CLAIM ORIGINALLY FILED BY VINAY R. RAO, 6001 PISA TERRACE, FREEMONT, CA 94555; TRANSFERRED
         TO ARGO PARTNERS ON 4-5-18 (DOC 787)
         CLAIM IS DISALLOWED AS A PRIORITY CLAIM AND ALLOWED AS A GENERAL UNSECURED CLAIM IN THE
         AMOUNT OF $6,200.00 PURSUANT TO 9-18-17 COURT ORDER. (DOC 730); ORIG. CLAIMANT WAS
         INDEPENDENT CONTRACTOR, NOT EMPLOYEE
85U      Kenneth L.Marchetti                        Unsecured                          $71,909.57           $0.00    $51,307.48
         28 Cliffside Drive
                                                    03/18/14                           $51,307.48
         Wallingford, CT 06492
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         [Gross Wage $71909.57 Less Taxes = Net $51307.48 Income Tax $10786.44 FICA $4458.39 Medicare $1042.69
         CT Income Tax $4314.57]
87       Majid Foodeei                              Unsecured                         $295,316.41           $0.00         $0.00
         4 Chemin de la pointe des grandes terres
                                                    11/21/13                                 $0.00
         78750
         Mareil-Marly, France,
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety pursuant to Order dated 3/16/18 (Doc. ID 766)
88       Renco Properties, Inc                      Unsecured                          $23,469.60           $0.00    $19,949.16
         Thomas R. Cave Esq., Groom & Cave,
                                                    03/19/14                           $19,949.16
         LLP, 1570 The Alameda, Suite 100
         San Jose, CA 95126
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         CLAIM IS ALLOWED AS A GENERAL UNSECURED CLAIM IN THE AMOUNT OF $19,949.16 PURSUANT TO 9-
         18-17 COURT ORDER. (DOC 726)
89       Renco Properties, Inc.                     Unsecured                          $23,469.60           $0.00         $0.00
         615 National Avenue
                                                    03/19/14                                 $0.00
         Mountain View, CA 94043
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         CLAIM IS DISALLOWED AS A DUPLICATE CLAIM PURSUANT TO 9-18-17 COURT ORDER (DOC 726)

UST Form 101-7-TFR (5/1/2011)
         Case 13-51829           Doc 935       Filed 12/10/20       Entered 12/10/20 14:54:55          Page 66 of
                                                          77


                                                                                                                         Page: 48

                                                         Exhibit C
                                               Analysis of Claims Register
                                 Case:13-51829                        TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed          to Date        Balance

90       Broadridge, ICS                             Unsecured                            $6,302.02          $0.00         $0.00
         1155 Long Island Avenue
                                                     03/19/14                                $0.00
         Attn: Daniel Martinez
         Edgewood, NY 11717
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim disallowed in its entirety pursuant to Order dated 9/26/18 (Doc. ID 888).
91       P.J.M. van Bavel                            Unsecured                         $182,522.77           $0.00   $182,522.77
         Kamerlingh Onnesweg 239
                                                     03/26/14                          $182,522.77
         1223JH Hilversum
         Netherlands,
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         MEMO: CLAIM DISALLOWED AS A TIMELY FILED CLAIM AND ALLOWED AS A LATE FILED GENERAL
         UNSECURED CLAIM PURSUANT TO 9-18-17 COURT ORDER. (DOC 729)
92       Recall Total Information Management,Inc.    Unsecured                          $12,560.72           $0.00    $12,560.72
         Alston & Bird LLP, Attn: Suzanne N. Boyd
                                                     03/31/14                           $12,560.72
         1201 West Peachtree Street, NW
         Atlanta, GA 30309
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         CLAIM DISALLOWED AS A TIMELY FILED CLAIM AND ALLOWED AS A LATE FILED GENERAL UNSECURED
         CLAIM PURSUANT TO 9-18-17 COURT ORDER. (DOC 729)
94       FedEx TechConnect Inc as Assignee of        Unsecured                          $15,787.47           $0.00    $15,787.47
         FedEx Corp.
                                                     05/28/14                           $15,787.47
         Attn: Revenue Recovery/Bankruptcy
         3965 Airways Blvd, Module G, 3rd Floor
         Memphis, TN 38116
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         CLAIM DISALLOWED AS A TIMELY FILED CLAIM AND ALLOWED AS A LATE FILED GENERAL UNSECURED
         CLAIM PURSUANT TO 9-18-17 COURT ORDER. (DOC 729)
95       Transwitch Corp. Health & Welfare Plan      Unsecured                               $0.00           $0.00         $0.00
         Susan A. Hensley, Regional Director,US
                                                     07/23/14                                $0.00
         Dept. of Labor, EBSA,JFK Federal Bldg.,
         Boston, MA 02203
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620




UST Form 101-7-TFR (5/1/2011)
         Case 13-51829           Doc 935       Filed 12/10/20       Entered 12/10/20 14:54:55          Page 67 of
                                                          77


                                                                                                                         Page: 49

                                                         Exhibit C
                                               Analysis of Claims Register
                                 Case:13-51829                        TRANSWITCH CORPORATION
                                                                                 Claims Bar Date: 03/19/14

 Claim                 Claimant Name/                 Claim Type/                  Amount Filed/        Paid          Claim
                                                                     Claim Ref
  No.                <Category>, Priority              Date Filed                    Allowed          to Date        Balance
         Claim disallowed in its entirety pursuant to Court Order dated 9/12/17 (Doc. ID 713)

96       Transwitch Corp. 401(k) Retirement Plan     Unsecured                               $0.00           $0.00         $0.00
         Susan A. Hensley, Regional Director,US
                                                     07/23/14                                $0.00
         Dept. of Labor, EBSA,JFK Federal Bldg.,
         Boston, MA 02203
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         Claim disallowed in its entirety pursuant to Order dated 9/12/17 (Doc. ID 714)
97       Great Northern Insurance Co.                Unsecured                          $10,688.00           $0.00    $10,688.00
         c/o Soffer, Rech& Borg, LLP
                                                     07/25/14                           $10,688.00
         48 Wall Street, 26th Floor
         New York, NY 10005
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         CLAIM DISALLOWED AS A TIMELY FILED CLAIM AND ALLOWED AS A LATE FILED GENERAL UNSECURED
         CLAIM PURSUANT TO 9-18-17 COURT ORDER. (DOC 729)
98       State of California                         Unsecured                            $1,712.58          $0.00         $0.00
         Bankruptcy Section MS A 340
                                                     02/29/16                                $0.00
         Franchise Tax Board,PO Box 2952
         Sacramento, CA 95812-2952
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Disallowed in its entirety pursuant to Order dated 9/26/18 (Doc. ID 887)
99       Hyatt Eqiities LLC                          Unsecured                            $3,868.00          $0.00     $3,868.00
         Attn: Margaret Jones
                                                     11/21/13                             $3,868.00
         71 South Wacker Drive
         Chicago, IL 60606
         <7200-000 Section 726(a)(3) Tardily Filed
         General Unsecured Claims>
         , 620
         CLAIM DISALLOWED AS A TIMELY FILED CLAIM AND ALLOWED AS A LATE FILED GENERAL UNSECURED
         CLAIM PURSUANT TO 9-18-17 COURT ORDER. (DOC 729)
100-3U Department of the Treasury-Internal Revenue Unsecured                                $20.91           $0.00        $20.91
       Service
                                                   11/21/13                                 $20.91
       Internal Revenue Service
       P.O. Box 7317
       Philadelphia, PA 19101-7317
       <7200-000 Section 726(a)(3) Tardily Filed
       General Unsecured Claims>
       , 620



UST Form 101-7-TFR (5/1/2011)
         Case 13-51829          Doc 935      Filed 12/10/20        Entered 12/10/20 14:54:55          Page 68 of
                                                        77


                                                                                                                         Page: 50

                                                        Exhibit C
                                            Analysis of Claims Register
                                Case:13-51829                        TRANSWITCH CORPORATION
                                                                                Claims Bar Date: 03/19/14

 Claim                Claimant Name/                 Claim Type/                  Amount Filed/        Paid           Claim
                                                                    Claim Ref
  No.               <Category>, Priority              Date Filed                    Allowed          to Date         Balance
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #574) WAS WITHDRAWN ON 6-27-17 (DOC. ID 661)
         This is general unsecured non-penalty portion of claim; treated as tardy as original claim was filed after government
         bar date.
100-3U Department of the Treasury-Internal Revenue Unsecured                             $3,480.00          $0.00      $3,480.00
penalty Service
                                                   11/21/13                              $3,480.00
        Internal Revenue Service
        P.O. Box 7317
        Philadelphia, PA 19101-7317
        <7300-000 Section 726(a)(4) Fines,
        Penalties>
        , 630
         TRUSTEE'S OBJECTION TO CLAIM (DOC. #574) WAS WITHDRAWN ON 6-27-17 (DOC. ID 661)
         This is general unsecured penalty portion of claim; subordinated per Section 726(a)(4)
101P     Transwitch Corp. 401(k) Ret. Plan by US DOL Unsecured                         $69,470.00           $0.00     $69,470.00
         Susan A. Hensley, Reg. Dir., US DOL-EBSA
                                                     07/23/14                          $69,470.00
         JFK Federal Bldg., Room 575
         Boston, MA 02203
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         CLAIM AMENDS CLAIM NO. 96 WHICH TIMELY FILED WAS DISALLOWED PURSUANT TO 9-12-17 COURT
         ORDER AS BEING SUPERCEDED BY THIS CLAIM 101 (DOC 714).
         $16,068.00 ALLOWED AS A PRIORITY CLAIM AND $69,470.00 OF THE CLAIM IS ALLOWED AS A TIMELY
         GENERAL UNSECURED CLAIM PURSUANT TO 9-12-17 COURT ORDER (DOC 715)
                                                                                       Case Total: $1,233,825.71    $8,309,354.31




UST Form 101-7-TFR (5/1/2011)
   Case 13-51829        Doc 935       Filed 12/10/20       Entered 12/10/20 14:54:55             Page 69 of
                                                 77


                            TRUSTEE'S PROPOSED INTERIM DISTRIBUTION
                                                                                                       Exhibit D


    Case No.: 13-51829
    Case Name: TRANSWITCH CORPORATION
    Trustee Name: George I. Roumeliotis

                                                  Balance on hand:       $                       5,155,663.18

          Claims of secured creditors will be paid as follows:

  Claim     Claimant                                       Claim       Allowed         Interim         Proposed
  No.                                                   Asserted       Amount      Payments to          Payment
                                                                       of Claim           Date

  SECURE Bridge Bank, NA                               458,942.59    135,656.58         135,656.58          0.00
  D

                                               Total to be paid to secured creditors:       $                0.00
                                               Remaining balance:                           $        5,155,663.18




UST Form 101-7-TFR(5/1/2011)
   Case 13-51829            Doc 935        Filed 12/10/20            Entered 12/10/20 14:54:55      Page 70 of
                                                      77


           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                               Total      Interim     Proposed
                                                                             Requested    Payments       Payment
                                                                                            to Date

  Trustee, Expenses - RONALD I. CHORCHES, TRUSTEE                              3,749.50     3,749.50          0.00
  Attorney for Trustee Fees - THE LAW OFFICES OF RONALD I.                   482,264.00   482,264.00          0.00
  CHORCHES
  Attorney for Trustee, Expenses - THE LAW OFFICES OF RONALD I.               12,119.17    12,119.17          0.00
  CHORCHES
  Charges, U.S. Bankruptcy Court                                               1,638.00          0.00     1,638.00
  Trustee, Fees - Thomas C. Boscarino, Trustee                                10,000.00          0.00    10,000.00
  Trustee, Fees - George Roumeliotis                                          10,000.00          0.00    10,000.00
  Trustee, Fees - Ronald I. Chorches                                          10,000.00          0.00    10,000.00
  Administrative Rent - THREE ENTERPRISE DRIVE - SHELTON,                    112,043.31   112,043.31          0.00
  LLC
  Administrative Rent - RENCO PROPERTIES, INC.                               115,291.84   115,291.84          0.00
  Other State or Local Taxes (post-petition) - STATE OF NEW                    2,076.00     2,000.00        76.00
  JERSEY
  Other State or Local Taxes (post-petition) - STATE OF NEW                    2,100.00     2,100.00          0.00
  JERSEY
  Other State or Local Taxes (post-petition) - STATE OF NEW                     500.00       500.00           0.00
  JERSEY - CBT
  Other State or Local Taxes (post-petition) - CITY OF SHELTON                11,591.04    11,591.04          0.00
  Other State or Local Taxes (post-petition) - DEPARTMENT OF                  16,368.00    16,368.00          0.00
  REVENUE SERVICES
  Other State or Local Taxes (post-petition) - State of California             3,528.60          0.00     3,528.60
  Other State or Local Taxes (post-petition) - CALIFORNIA                      3,200.00     3,200.00          0.00
  FRANCHISE TAX BOARD
  Other State or Local Taxes (post-petition) - STATE COMPTROLLER                243.00       243.00           0.00
  Other State or Local Taxes (post-petition) - COMMISSIONER OF                  250.00       250.00           0.00
  REVENUE SERVICES
  Other State or Local Taxes (post-petition) - MASSACHUSETTS                    912.00       912.00           0.00
  DEPARTMENT OF REVENUE
  Other Chapter 7 Administrative Expenses - MATTHEW GAGE                       6,506.25     6,506.25          0.00
  Other Chapter 7 Administrative Expenses - CPA GLOBAL LIMITED                 4,405.00     4,405.00          0.00
  Other Chapter 7 Administrative Expenses - GORDON &                          57,717.00    57,717.00          0.00
  JACOBSON, P.C.
  Attorney for Trustee Fees (Other Firm) - E.S. SHIMRON, I MOLHO,             11,646.60    11,646.60          0.00
  PERSKY & CO.
  Attorney for Trustee Fees (Other Firm) - GORDON & JACOBSON,                 29,556.00    29,556.00          0.00
  P.C.
  Accountant for Trustee Fees (Other Firm) - BLUM SHAPIRO &                  154,074.40   154,074.40          0.00
  COMPANY, PC
  On-line Auctioneer/Liquidator for Trustee Fees - SILCON VALLEY              12,078.43    12,078.43          0.00
  DISPOSITION
  On-line Auctioneer/Liquidator for Trustee Expenses - SILCON                  5,000.00     5,000.00          0.00
  VALLEY DISPOSITION
  Consultant for Trustee Fees - Dale Montrone                                  8,669.00     8,669.00          0.00

UST Form 101-7-TFR(5/1/2011)
   Case 13-51829         Doc 935       Filed 12/10/20      Entered 12/10/20 14:54:55            Page 71 of
                                                  77



  Reason/Applicant                                                        Total          Interim       Proposed
                                                                      Requested        Payments         Payment
                                                                                         to Date

  Consultant for Trustee Fees - KENNETH L. MARCHETTI                    15,756.25       15,756.25              0.00
  Consultant for Trustee Expenses - Dale Montrone                        4,670.10        4,670.10              0.00
  Consultant for Trustee Expenses - KENNETH L. MARCHETTI                   458.24         458.24               0.00
  Other Professional Fees - SHERWOOD PARTNERS, INC.                     25,000.00       25,000.00              0.00
                     Total to be paid for chapter 7 administrative expenses:               $            35,242.60
                     Remaining balance:                                                    $         5,120,420.58

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                 Total            Interim         Proposed
                                                                   Requested        Payments        Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:           $                 0.00
                     Remaining balance:                                                    $         5,120,420.58




UST Form 101-7-TFR(5/1/2011)
      Case 13-51829           Doc 935    Filed 12/10/20     Entered 12/10/20 14:54:55          Page 72 of
                                                    77


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $388,238.97 must be paid in advance of any dividend to general (unsecured)
      creditors.
              Allowed priority claims are:
  Claim       Claimant                            Allowed Amount        Interim Payments              Proposed
  No.                                                    of Claim                 to Date              Payment

  ADMIN14 CITY OF SHELTON                                  3,078.87                  0.00              3,078.87
  -1
  3           Ralph Wroblewski                             6,507.83                  0.00              6,507.83
  4           Fair Harbor Capital, LLC                     7,093.35                  0.00              7,093.35
  6           Ana Lash                                     9,236.85                  0.00              9,236.85
  8           John Soter                                   3,759.70                  0.00              3,759.70
  9P          Kris Shankar                                12,475.00                  0.00             12,475.00
  10          Beverly Martin                               5,460.00                  0.00              5,460.00
  11P         Gloria Verdi                                12,475.00                  0.00             12,475.00
  16P         Matthew Rogers                              12,475.00                  0.00             12,475.00
  17P         Jack Hsieh                                       0.00                  0.00                     0.00
  20P         Jack Hsieh                                  12,475.00                  0.00             12,475.00
  22-2P       WEIGUO (THOMAS) CHEN                        12,475.00                  0.00             12,475.00
  25          Life Insurance Company of North                  0.00                  0.00                     0.00
              America
  26P         Argo Partners                               12,475.00                  0.00             12,475.00
  29P         Harihara Moorthy                            12,475.00                  0.00             12,475.00
  31P         Mohammad Ali Khatibzadeh                    12,475.00                  0.00             12,475.00
  35          State of New Jersey                              0.00                  0.00                     0.00
  36P         Argo Partners                               12,475.00                  0.00             12,475.00
  40P         William Kim                                 12,475.00                  0.00             12,475.00
  42P         Toshihiko Tominaga                               0.00                  0.00                     0.00
  46-2P       ARGO PARTNERS                               12,475.00                  0.00             12,475.00
  47P         Han (Hency) Xu                              12,475.00                  0.00             12,475.00
  48P         Masaaki Komuro                                   0.00                  0.00                     0.00
  49P         Matthew Gage                                12,475.00                  0.00             12,475.00
  50-2P       Ion Furtuna                                 12,475.00                  0.00             12,475.00
  51P         State of Connecticut                             0.00                  0.00                     0.00
  53P         Amir Bar Niv                                12,475.00                  0.00             12,475.00
  54P         Brown Kim ( Young - Tai Kim )               12,475.00                  0.00             12,475.00
  57          William G. Bartholomay                           0.00                  0.00                     0.00
  58-2P       Timothy Blanke                              12,475.00                  0.00             12,475.00
  59-2P       California Department of Tax and              617.41                   0.00                   617.41
              Fee Administration
  61P         Dale Montrone                               12,475.00                  0.00             12,475.00
  62P         Mattias Zhabinskiy                          12,475.00                  0.00             12,475.00
  63P         Cigna Health and Life Insurance              2,107.62                  0.00              2,107.62
              Company
UST Form 101-7-TFR(5/1/2011)
   Case 13-51829          Doc 935        Filed 12/10/20     Entered 12/10/20 14:54:55            Page 73 of
                                                    77



  Claim     Claimant                             Allowed Amount         Interim Payments             Proposed
  No.                                                   of Claim                  to Date             Payment

  64P      Cigna Health and Life Insurance                 4,700.22                   0.00             4,700.22
           Company
  66P      Sarfraz Khan                                   12,475.00                   0.00            12,475.00
  70       Tax Collector, Alameda County                   3,656.53                   0.00             3,656.53
  79P      Robert Bosi                                    12,475.00                   0.00            12,475.00
  81P      Thomas P. Richtarich                           12,475.00                   0.00            12,475.00
  85P      Kenneth L.Marchetti                            12,475.00                   0.00            12,475.00
  86       Amir Bar Niv                                        0.00                   0.00                 0.00
  93-2P    Xu Quan (David Xu)                             12,475.00                   0.00            12,475.00
  100-3P   Department of the Treasury-                     1,828.08                   0.00             1,828.08
           Internal Revenue Service
  101P     Transwitch Corp. 401(k) Ret. Plan              16,068.00                   0.00            16,068.00
           by US DOL
  103      William A. Tomlin                                   0.00                   0.00                 0.00
  104      California Department of Tax and                    0.00                   0.00                 0.00
           Fee Administration
           INTERNAL REVENUE SERVICE                         808.37                    0.00              808.37
           INTERNAL REVENUE SERVICE                       13,922.99                   0.00            13,922.99
           INTERNAL REVENUE SERVICE                        3,256.22                   0.00             3,256.22
           State of Connecticut                            6,736.93                   0.00             6,736.93

                                                  Total to be paid for priority claims:      $       388,238.97
                                                  Remaining balance:                         $     4,732,181.61




UST Form 101-7-TFR(5/1/2011)
      Case 13-51829           Doc 935      Filed 12/10/20      Entered 12/10/20 14:54:55             Page 74 of
                                                      77


              The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
              Timely claims of general (unsecured) creditors totaling $7,656,944.87 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 53.2 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment

  1           Pitney Bowes Global Financial                   2,029.16                    0.00               1,080.31
              Services LLC
  2           Business Wire Inc.                              3,726.00                    0.00               1,983.70
  5           Mspire Group                                   33,800.00                    0.00              17,994.95
  7           LEAF                                            4,021.42                    0.00               2,140.98
  9U          Kris Shankar                                   16,452.74                    0.00               8,759.36
  11U         Gloria Verdi                                   10,985.00                    0.00               5,848.35
  12          Argo Partners                                   3,619.02                    0.00               1,926.75
  13          Marcum LLP                                          0.00                    0.00                      0.00
  14          Argo Partners                                   2,241.50                    0.00               1,193.36
  15          Argo Partners                                   2,350.32                    0.00               1,251.30
  16U         Matthew Rogers                                  5,783.30                    0.00               3,079.00
  17U         Jack Hsieh                                          0.00                    0.00                      0.00
  18          Robson Technologies, Inc.                         754.94                    0.00                 401.93
  19          Richard Pico                                      930.00                    0.00                 495.13
  20U         Jack Hsieh                                     16,955.52                    0.00               9,027.03
  21          Three Part Advisors, LLC                       76,700.00                    0.00              40,834.69
  22-2U       WEIGUO (THOMAS) CHEN                           24,547.32                    0.00              13,068.87
  23          ARGO PARTNERS                                  70,371.31                    0.00              37,465.33
  24          Absolute Clarity & Calibration                    276.51                    0.00                 147.21
  26U         Argo Partners                                   8,618.75                    0.00               4,588.58
  27          American InfoSource LP                            140.30                    0.00                  74.70
  28          United Parcel Service                             197.59                    0.00                 105.20
  29U         Harihara Moorthy                               19,568.60                    0.00              10,418.22
  30          Farmington Displays Inc.                        2,615.63                    0.00               1,392.55
  31U         Mohammad Ali Khatibzadeh                      372,525.00                    0.00             198,330.43
  32          Great Northern Insurance Co.                        0.00                    0.00                      0.00
  33          Argo Partners                                   2,720.00                    0.00               1,448.11
  34          State of New Jersey                                 0.00                    0.00                      0.00
  36U         Argo Partners                                  56,275.00                    0.00              29,960.52
  37          Merrill Communications LLC                      3,436.15                    0.00               1,829.39
  38          Level 3 Communications, LLC                    10,321.53                    0.00               5,495.13
  39          Dell Marketing, L.P.                            1,851.15                    0.00                 985.54
  40U         William Kim                                    27,334.31                    0.00              14,552.65

UST Form 101-7-TFR(5/1/2011)
   Case 13-51829           Doc 935         Filed 12/10/20     Entered 12/10/20 14:54:55     Page 75 of
                                                      77



  Claim     Claimant                               Allowed Amount       Interim Payments         Proposed
  No.                                                     of Claim                to Date         Payment

  41       W.B Mason. Co, ,Inc.                               545.96                 0.00           290.67
  42U      Toshihiko Tominaga                                    0.00                0.00             0.00
  43       Toshihiko Tominaga                                    0.00                0.00             0.00
  44       Toshihiko Tominaga                                    0.00                0.00             0.00
  45       Invershare, Inc                                    151.36                 0.00            80.58
  46-2U    Argo Partners                                    23,372.11                0.00        12,443.19
  47U      Han (Hency) Xu                                   45,274.02                0.00        24,103.66
  48U      Masaaki Komuro                                        0.00                0.00             0.00
  49U      Matthew Gage                                     70,622.30                0.00        37,598.95
  50-2U    Ion Furtuna                                  126,750.80                   0.00        67,481.47
  51U      State of Connecticut                                  0.00                0.00             0.00
  52       Fair Harbor Capital, LLC                          1,629.98                0.00           867.79
  53U      Amir Bar Niv                                 250,174.41                   0.00       133,191.59
  54U      Brown Kim ( Young - Tai Kim )                    26,457.69                0.00        14,085.94
  55       Invershare, Inc                                       0.00                0.00             0.00
  56       Robert Hannagan                                    350.00                 0.00           186.34
  58-2U    Timothy Blanke                               140,771.12                   0.00        74,945.83
  59-2U    California Department of Tax and                    65.76                 0.00            35.01
           Fee Administration
  60       Argo Partners                                    22,938.00                0.00        12,212.07
  61U      Dale Montrone                                    84,707.68                0.00        45,097.94
  62U      Mattias Zhabinskiy                               35,216.72                0.00        18,749.20
  65       George McKinnis, Esq.                             6,190.62                0.00         3,295.85
  66U      Sarfraz Khan                                      2,525.00                0.00         1,344.30
  67       Inde-Systems India PVT                       192,000.00                   0.00       102,219.82
  68       eSilicon Corporation                         400,210.14                   0.00       213,069.84
  69       KORI TECHNOLOGY LTD                              58,010.04                0.00        30,884.25
  71       Crashire Capital Master Fund,                         0.00                0.00             0.00
           Ltd.
  72       American Express                                    45.00                 0.00            23.96
  73       American Express                                   134.52                 0.00            71.62
  74       American Express                                  1,164.98                0.00           620.23
  75 -2    American Express                                 19,789.00                0.00        10,535.56
  76-3     MCS Capital, LLC                                 87,830.51                0.00        46,760.52
  77 -3    MCS CAPITAL, LLC                            3,479,531.95                  0.00      1,852,485.08
  78       Synopsys                                    1,137,234.40                  0.00       605,457.80
  79U      Robert Bosi                                  185,776.80                   0.00        98,906.61
  80       Transwitch India Private Ltd.                         0.00                0.00             0.00
  81U      Thomas P. Richatrich                             39,363.56                0.00        20,956.96
  82       Vendor Recovery Fund IV, LLC                 175,000.00                   0.00        93,169.11
  83       Net IP, LLC                                           0.00                0.00             0.00
UST Form 101-7-TFR(5/1/2011)
   Case 13-51829            Doc 935       Filed 12/10/20     Entered 12/10/20 14:54:55             Page 76 of
                                                     77



  Claim     Claimant                               Allowed Amount         Interim Payments             Proposed
  No.                                                     of Claim                  to Date             Payment

  84        Argo Partners                                   6,200.00                    0.00             3,300.85
  85U       Kenneth L.Marchetti                            71,909.57                    0.00            38,284.29
  87        Majid Foodeei                                       0.00                    0.00                 0.00
  88        Renco Properties, Inc                          19,949.16                    0.00            10,620.83
  89        Renco Properties, Inc.                              0.00                    0.00                 0.00
  90        Broadridge, ICS                                     0.00                    0.00                 0.00
  98        State of California                                 0.00                    0.00                 0.00
  101P      Transwitch Corp. 401(k) Ret. Plan              69,470.00                    0.00            36,985.47
            by US DOL
            INTERNAL REVENUE SERVICE                          637.85                    0.00              339.59
            INTERNAL REVENUE SERVICE                       66,340.73                    0.00            35,319.47
            INTERNAL REVENUE SERVICE                       21,026.26                    0.00            11,194.27
            State of Connecticut                            6,428.80                    0.00             3,422.65
                         Total to be paid for timely general unsecured claims:                 $     4,076,518.43
                         Remaining balance:                                                    $       655,663.18

            Tardily filed claims of general (unsecured) creditors totaling $225,447.87 have been allowed and
    will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
    claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
    interest (if applicable).
            Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                                 Allowed Amount        Interim Payments             Proposed
  No.                                                       of Claim                 to Date             Payment

  91        P.J.M. van Bavel                              182,522.77                    0.00                 0.00
  92        Recall Total Information                       12,560.72                    0.00                 0.00
            Management,Inc.
  94        FedEx TechConnect Inc as                       15,787.47                    0.00                 0.00
            Assignee of FedEx Corp.
  95        Transwitch Corp. Health &                           0.00                    0.00                 0.00
            Welfare Plan
  96        Transwitch Corp. 401(k)                             0.00                    0.00                 0.00
            Retirement Plan
  97        Great Northern Insurance Co.                   10,688.00                    0.00                 0.00
  99        Hyatt Eqiities LLC                              3,868.00                    0.00                 0.00
  100-3U    Department of the Treasury-                        20.91                    0.00                 0.00
            Internal Revenue Service

                         Total to be paid for tardily filed general unsecured claims:          $             0.00
                         Remaining balance:                                                    $       655,663.18




UST Form 101-7-TFR(5/1/2011)
   Case 13-51829         Doc 935          Filed 12/10/20   Entered 12/10/20 14:54:55           Page 77 of
                                                     77


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $3,480.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                              Allowed Amount        Interim Payments              Proposed
  No.                                                    of Claim                 to Date              Payment

  100-3U    Department of the Treasury-                    3,480.00                  0.00                      0.00
  penalty   Internal Revenue Service
                                                 Total to be paid for subordinated claims: $               0.00
                                                 Remaining balance:                        $         655,663.18




UST Form 101-7-TFR(5/1/2011)
